Exhibit 10.1

 

CREDIT AGREEMENT

AMONG

BREITBURN OPERATING L.P.

AND

ALAMITOS COMPANY,

ALAMITOS COMPANY LLC,

BREITBURN ENERGY PARTNERS L.P.,

BREITBURN OPERATING GP, LLC

PHOENIX PRODUCTION COMPANY, AND

PREVENTIVE MAINTENANCE SERVICES, LLC

AS GUARANTORS

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS LEAD ARRANGER, ADMINISTRATIVE AGENT, AND ISSUING LENDER

CITIBANK, N.A.,

AS SYNDICATION AGENT

UNION BANK OF CALIFORNIA, N.A.,

AS DOCUMENTATION AGENT

AND THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

AS LENDERS

 

DATED AS OF  OCTOBER 10, 2006

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

ARTICLE I. DEFINITIONS

 

1

1.01

 

Certain Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

17

1.03

 

Accounting Principles

 

18

ARTICLE II. THE CREDIT

 

18

2.01

 

Amounts and Terms of the Commitments

 

18

2.02

 

Procedure for Borrowings

 

18

2.03

 

Conversion and Continuation Elections

 

19

2.04

 

Optional Prepayments

 

20

2.05

 

Borrowing Base Determinations, Mandatory Prepayments of Loans

 

20

2.06

 

Repayment

 

21

2.07

 

Fees

 

21

2.08

 

Computation of Fees and Interest

 

22

2.09

 

Payments by the Company; Borrowings Pro Rata

 

22

2.10

 

Issuing the Letters of Credit

 

23

2.11

 

Payments by the Lenders to the Administrative Agent

 

26

2.12

 

Sharing of Payments, Etc.

 

26

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

27

3.01

 

Taxes

 

27

3.02

 

Illegality

 

28

3.03

 

Increased Costs and Reduction of Return

 

29

3.04

 

Funding Losses

 

29

3.05

 

Inability to Determine Rates

 

29

3.06

 

Certificates of Lenders

 

30

3.07

 

Substitution of Lenders

 

30

3.08

 

Survival

 

30

ARTICLE IV. SECURITY

 

30

4.01

 

The Security

 

30

4.02

 

Agreement to Deliver Security Documents

 

30

4.03

 

Perfection and Protection of Security Interests and Liens

 

31

4.04

 

Offset

 

31

4.05

 

Subsidiary Guaranty

 

31

ARTICLE V. CONDITIONS PRECEDENT

 

32

5.01

 

Conditions of Initial Credit Extensions

 

32

 

i


--------------------------------------------------------------------------------




 

5.02

 

Conditions to All Loans

 

34

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

35

6.01

 

Organization, Existence and Power

 

35

6.02

 

Corporate Authorization; No Contravention

 

35

6.03

 

Governmental Authorization

 

35

6.04

 

Binding Effect

 

35

6.05

 

Litigation

 

35

6.06

 

No Default

 

35

6.07

 

ERISA Compliance

 

36

6.08

 

Margin Regulations

 

36

6.09

 

Title to Properties

 

36

6.10

 

Oil and Gas Reserves

 

37

6.11

 

Initial Reserve Report

 

37

6.12

 

Gas Imbalances

 

37

6.13

 

Taxes

 

37

6.14

 

Financial Condition

 

38

6.15

 

Environmental Matters

 

38

6.16

 

Regulated Entities

 

39

6.17

 

No Burdensome Restrictions

 

39

6.18

 

Copyrights, Patents, Trademarks and Licenses, etc

 

39

6.19

 

Subsidiary

 

39

6.20

 

Insurance

 

39

6.21

 

Derivative Contracts

 

39

6.22

 

Full Disclosure

 

39

6.23

 

Solvency

 

40

ARTICLE VII. AFFIRMATIVE COVENANTS

 

40

7.01

 

Financial Statements

 

40

7.02

 

Certificates; Other Production and Reserve Information

 

41

7.03

 

Notices

 

43

7.04

 

Preservation of Company Existence, Etc

 

43

7.05

 

Maintenance of Property

 

44

7.06

 

Title Information

 

44

7.07

 

Additional Collateral

 

45

7.08

 

Insurance

 

45

7.09

 

Payment of Obligations

 

45

7.10

 

Compliance with Laws

 

45

 

ii


--------------------------------------------------------------------------------




 

7.11

 

Compliance with ERISA

 

46

7.12

 

Inspection of Property and Books and Records

 

46

7.13

 

Environmental Laws

 

46

7.14

 

New Subsidiary/Unrestricted Subsidiary

 

47

7.15

 

New Subsidiary Guarantors

 

47

7.16

 

Use of Proceeds

 

47

7.17

 

Operating Accounts

 

47

7.18

 

Phase I Reports

 

47

7.19

 

Further Assurances

 

47

ARTICLE VIII. NEGATIVE COVENANTS

 

48

8.01

 

Limitation on Liens

 

48

8.02

 

Disposition of Assets

 

49

8.03

 

Consolidations and Mergers

 

49

8.04

 

Loans and Investments

 

50

8.05

 

Limitation on Indebtedness

 

50

8.06

 

Transactions with Affiliates

 

51

8.07

 

Margin Stock

 

51

8.08

 

Contingent Obligations

 

51

8.09

 

Restricted Payments

 

51

8.10

 

Derivative Contracts

 

52

8.11

 

Change in Business and Corporate Structure

 

53

8.12

 

Accounting Changes

 

53

8.13

 

ERISA Compliance

 

53

8.14

 

Interest Coverage Ratio

 

54

8.15

 

Leverage Ratio

 

54

8.16

 

Current Ratio

 

54

ARTICLE IX. EVENTS OF DEFAULT

 

54

9.01

 

Event of Default

 

54

9.02

 

Remedies

 

56

9.03

 

Rights Not Exclusive

 

57

ARTICLE X. ADMINISTRATIVE AGENT

 

57

10.01

 

Appointment and Authorization

 

57

10.02

 

Duties and Obligations of Administrative Agent

 

57

10.03

 

Action by Administrative Agent

 

58

10.04

 

Reliance by Administrative Agent

 

58

10.05

 

Sub-agents

 

59

 

iii


--------------------------------------------------------------------------------




 

10.06

 

Administrative Agent as Lender

 

59

10.07

 

No Reliance

 

59

10.08

 

Administrative Agent May File Proofs of Claim

 

59

10.09

 

Authority of Administrative Agent to Release Collateral and Liens

 

60

10.10

 

The Arrangers, the Syndication Agent and the Documentation Agent

 

60

10.11

 

Successor Administrative Agent

 

60

10.12

 

Withholding Tax

 

61

ARTICLE XI. MISCELLANEOUS

 

62

11.01

 

Amendments and Waivers

 

62

11.02

 

Notices

 

63

11.03

 

No Waiver; Cumulative Remedies

 

64

11.04

 

Costs and Expenses

 

64

11.05

 

Indemnity

 

64

11.06

 

Payments Set Aside

 

65

11.07

 

Successors and Assigns

 

65

11.08

 

Assignments, Participations, etc.

 

65

11.09

 

Interest

 

67

11.10

 

Indemnity and Subrogation

 

68

11.11

 

Collateral Matters; Derivative Contracts

 

68

11.12

 

USA Patriot Act Notice

 

69

11.13

 

Automatic Debits of Fees

 

69

11.14

 

Notification of Addresses, Lending Offices, Etc.

 

69

11.15

 

Counterparts

 

69

11.16

 

Severability

 

69

11.17

 

No Third Parties Benefited

 

70

11.18

 

Governing Law, Jurisdiction and Waiver of Jury Trial

 

70

11.19

 

ARBITRATION

 

71

11.20

 

Entire Agreement

 

72

11.21

 

NO ORAL AGREEMENTS

 

72

 

iv


--------------------------------------------------------------------------------




 

SCHEDULES

 

 

 

 

 

Schedule 2.01

 

Commitments

Schedule 4.01

 

Security Documents

Schedule 6.05

 

Litigation

Schedule 6.07

 

ERISA Compliance

Schedule 6.15

 

Environmental Matters

Schedule 6.19

 

Subsidiaries

Schedule 6.21

 

Derivative Contracts

Schedule 8.01

 

Liens

Schedule 8.05

 

Indebtedness

Schedule 8.08

 

Contingent Obligations

Schedule 11.02

 

Lending Offices; Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Notice of Borrowing

Exhibit B

 

Form of Notice of Conversion/Continuation

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Assignment and Acceptance Agreement

Exhibit E

 

Form of Note

Exhibit F

 

Form of Pricing Grid Certificate

Exhibit G

 

Form of Continuing Guaranty Agreement

Exhibit H

 

Form of Company Security Agreement and Pledge

 

v


--------------------------------------------------------------------------------


THIS CREDIT AGREEMENT is dated as of October 10, 2006, among BREITBURN OPERATING
L.P., a Delaware limited partnership (the “Company”), ALAMITOS COMPANY, a
California corporation, ALAMITOS COMPANY LLC, a Delaware limited liability
company, BREITBURN ENERGY PARTNERS, L.P., a Delaware limited partnership,
BREITBURN OPERATING GP, LLC, a Delaware limited liability company, PHOENIX
PRODUCTION COMPANY, a Wyoming corporation, and PREVENTIVE MAINTENANCE SERVICES,
LLC, a Colorado limited liability company (collectively “Guarantors”), each of
the financial institutions from time to time party hereto (individually, a
“Lender” and collectively, the “Lenders”),  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”), as lead
arranger for the Lenders (in such capacity, “Lead Arranger”), and as Issuing
Lender (in such capacity, “Issuing Lender”), CITIBANK, N.A., as syndication
agent for the Lenders (“Syndication Agent”) and UNION BANK OF CALIFORNIA, N.A.,
as documentation agent for the Lenders (“Documentation Agent”).

In consideration of the representations, warranties, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, Guarantors,
Administrative Agent, Issuing Lender and the Lenders hereby agree as follows:

ARTICLE I.

DEFINITIONS

1.01         Certain Defined Terms.  The following terms have the following
meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock of a
corporation (or similar entity), which stock has ordinary voting power for the
election of the members of such entity’s board of directors or persons
exercising similar functions (other than stock having such power only by reason
of the happening of a contingency), or the acquisition of in excess of 50% of
the partnership interests or equity of any Person not a corporation which
acquisition gives the acquiring Person the power to direct or cause the
direction of the management and policies of such Person, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or a Subsidiary of the Company
is the surviving entity.

“Administrative Agent” has the meaning specified in the introductory clause
hereto.

“Administrative Agent’s Payment Office” means the address for payments as the
Administrative Agent may from time to time specify.

“Affected Lender” has the meaning specified in Section 3.07.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, by contract, or otherwise.

1


--------------------------------------------------------------------------------




“Agent-Related Persons” as to the Administrative Agent, means the Administrative
Agent, its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of the Administrative Agent and its Affiliates.

“Agreement” means this Credit Agreement.

“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Loans, the
respective margins therefor as determined under the Pricing Grid.

“Assignee” has the meaning specified in Subsection 11.08(a).

“Assignment and Acceptance” has the meaning specified in Subsection 11.08(a).

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of internal legal
services and all disbursements of internal counsel.

“Availability Period” has the meaning specified in Subsection 2.01(b).

“Available Borrowing Base” means, at the particular time in question, the
Borrowing Base then in effect minus the Effective Amount at such time.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended, and regulations promulgated thereunder.

“Base Rate” means, for any day, the fluctuating rate of interest in effect for
such day which rate per annum shall be equal to the higher of (a) the rate of
interest as publicly announced from time to time by Administrative Agent as its
“reference rate,” and (b) one-half of one percent (0.50%) per annum above the
Federal Funds Rate in effect from time to time.  (The “reference rate” is a rate
set by Administrative Agent based upon various factors including costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.)  Any change in the reference rate announced by
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based at the Base Rate plus
the Applicable Margin.

“BEC Credit Agreement” means that certain Credit Agreement of even date
herewith, by and among BreitBurn Energy Company, L.P., a Delaware limited
partnership, its subsidiaries as guarantors, Administrative Agent as
administrative agent and the lenders party thereto.

“Borrowing” means a borrowing hereunder consisting of Loans of the same Interest
Rate Type made to the Company on the same day by the Lenders under Article II,
and, other than in the case of Base Rate Loans, having the same Interest Period.

“Borrowing Base” means at the particular time in question, the amount provided
for in Section 2.05 provided, however, in no event shall the Borrowing Base ever
exceed the Maximum Loan Amount.

2


--------------------------------------------------------------------------------




“Borrowing Base Deficiency” means at any time, the Effective Amount exceeds the
Borrowing Base then in effect.

“Borrowing Base Period” means the period from the Effective Date to the initial
Scheduled Borrowing Base Determination Date, and thereafter, each six-month
period between Scheduled Borrowing Base Determination Dates.

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.02.

“BreitBurn Energy Corporation” means BreitBurn Energy Corporation, a California
corporation and member of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Houston, Texas or San Francisco, California are authorized
or required by law to close and, if the applicable Business Day relates to any
LIBOR Loan, means such a day on which dealings are carried on in the applicable
offshore dollar interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Lease” means, when used with respect to any Person, any lease in
respect of which the obligations of such Person constitute Capitalized Lease
Obligations.

“Capitalized Lease Obligations” means, when used with respect to any Person,
without duplication, all obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations shall have been
or should be, in accordance with GAAP, capitalized on the books of such Person.

“Cash Equivalents” means:  (a) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof and backed by the full
faith and credit of the United States and having maturities of not more than
twelve (12) months from the date of acquisition; (b) certificates of deposit,
time deposits, eurodollar time deposits, or bankers’ acceptances having in each
case a tenor of not more than twelve (12) months from the date of acquisition
issued by, and demand deposits with, any U.S. commercial bank or any branch or
agency of a non-U.S. commercial bank licensed to conduct business in the U.S.
having combined capital and surplus of not less than $500,000,000, whose long
term securities are rated at least A (or then equivalent grade) by S&P and A2
(or then equivalent grade) by Moody’s at the time of acquisition; (c) commercial
paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s at the time of
acquisition, and in either case having a tenor of not more than twelve (12)
months; (d) debt securities which are registered under the Securities Act of
1933, as amended (the “Securities Act”) (and not “restricted securities” in the
Company’s hands as defined in Rule 144 under the Securities Act), or adjustable
rate preferred stock traded on a national securities exchange and issued by a
corporation duly incorporated under the laws of a state of the United States, or
issued by any state, county or municipality located in the United States of
America, provided, however, that such debt securities are rated A2 by Moody’s
and A or better by S&P at the time of acquisition, and such debt securities have
a maturity not in excess of twelve (12) months from the date of creation
thereof; (e) repurchase agreements with a term of not more than seven (7) days
for underlying securities of the

3


--------------------------------------------------------------------------------




types described in clauses (a) and (b) above; and (f) money market mutual or
similar funds having assets in excess of $100,000,000.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Company or any of its Subsidiaries
having a fair market value in excess of $1,000,000.

“Change of Control” means (a) Provident Energy Trust shall cease to own,
directly or indirectly, the majority of the issued and outstanding voting shares
of either General Partner or BreitBurn GP LLC on a fully diluted basis assuming
the conversion and exercise of all outstanding convertible securities (whether
or not such securities are then currently convertible or exercisable); (b)
General Partner shall cease to own, directly or indirectly, all of the general
partner interest (including without limitation, all outstanding securities
convertible to general partner interests) of the Company; or (c) Parent shall
cease to own, directly or indirectly, all of the limited partnership interest of
the Company; or (d) a sale of all or substantially all of the assets of the Loan
Parties taken as a whole to any Person or group of Persons; or (e) the
liquidation or dissolution of Parent or the Company; or (f) the first day on
which a majority of the Board of Directors of either General Partner or
BreitBurn GP LLC are not Continuing Directors. “Continuing Directors” means any
member of the board of directors (or managers, in the case of a limited
liability company) of General Partner or BreitBurn GP LLC, as applicable, who
(A) is a member of such board of directors or managers as of the date of this
Agreement or (B) was nominated for election or elected to such board of
directors or managers with the affirmative vote of two-thirds of the Continuing
Directors who were members of such board of directors or managers at the time of
such nomination or election (not including as board nominees any directors which
the board is obligated to nominate pursuant to shareholders’ agreements, voting
trust arrangements or similar arrangements).

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

“Collateral” means all property of any kind which is subject to a Lien in favor
of Administrative Agent or which under the terms of any Security Document is
purported to be subject to such Lien.

“Commitment” means, as to each Lender, such Lender’s Pro Rata Share of the
lesser of (a) the current Borrowing Base or (b) the Maximum Loan Amount, as such
commitment may be terminated and/or reduced from time to time in accordance with
the provisions hereof.

“Commitment Fee” means the variable fee as determined by the Pricing Grid
payable pursuant to Subsection 2.07(a).

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Interest Expense” means, with respect to the Loan Parties, for any
fiscal period, the aggregate amount of all costs, fees and expenses paid by the
Loan Parties in such fiscal period which are classified as interest expense on
the consolidated financial statements of the Loan Parties, all as determined in
conformity with GAAP.

4


--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any period, the net income (or net loss) of
the Loan Parties for such period determined in accordance with GAAP; provided,
the effect, if any, resulting from the application of FAS 133 shall be excluded
from the calculation of net income (or net loss.

“Contingent Obligation” means, as to any Person without duplication, any direct
or indirect liability of that Person with or without recourse, (a) with respect
to any Indebtedness, dividend, letter of credit or other similar obligation (the
“primary obligations”) of another Person (the “primary obligor”), including any
obligation of that Person (i) to purchase, repurchase or otherwise acquire such
primary obligations or any security therefor, (ii) to advance or provide funds
for the payment or discharge of any such primary obligation, or to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the holder
of any such primary obligation against loss in respect thereof (each, a
“Guaranty Obligation”); (b) with respect to any Surety Instrument issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings or payments; (c) to purchase any materials, supplies
or other property from, or to obtain the services of, another Person, other than
in the ordinary course of business, if the relevant contract or other related
document or obligation requires that payment for such materials, supplies or
other property, or for such services, shall be made regardless of whether
delivery of such materials, supplies or other property is ever made or tendered,
or such services are ever performed or tendered, or (d) in respect of any
Derivative Contract.  The amount of any Contingent Obligation shall, in the case
of Guaranty Obligations, be deemed equal to the lesser of (a) the stated maximum
amount, if any, of such Contingent Obligation and (b) the maximum stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, and in the case of other
Contingent Obligations, shall be equal to the lesser of (a) the stated maximum
amount, if any, of such Contingent Obligation and (b) the maximum reasonably
anticipated liability in respect thereof.

“Continuing Directors” has the meaning specified in the definition of “Change of
Control.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Conversion/Continuation Date” means any date on which, under Section 2.03, the
Company (a) converts Loans of one Interest Rate Type to another Interest Rate
Type, or (b) continues as Loans of the same Interest Rate Type, but with a new
Interest Period, Loans having Interest Periods expiring on such date.

“Credit Extension” means and includes the making of any Loans or issuance of any
Letter of Credit (including the continuation of any existing Letter of Credit)
hereunder.

“Current Assets” means, at any time, the current assets of the Loan Parties at
such time, plus, the Available Borrowing Base at such time, less, for purposes
of this definition, any non-cash gains for any Derivative Contract resulting
from the requirements of FAS 133 at such time.

5


--------------------------------------------------------------------------------




“Current Liabilities” means, at any time, the current liabilities of the Loan
Parties at such time, less the sum of (a) current maturities of the Company’s
Obligations to the extent such payments are not past due and (b) non-cash losses
or charges on any Derivative Contract resulting from the requirements of FAS 133
at such time.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Default Rate” has the meaning specified in Subsection 2.06(b)(iii).

“Derivative Contract” means all futures contracts, forward contracts, swap, cap
or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering oil and gas commodities or prices or
financial, monetary or interest rate instruments.

“Dispositions” has the meaning specified in Section 8.02.

“Documentation Agent” has the meaning specified in the introductory clause
hereto.

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

“EBITDA” means, for any period, the sum of Consolidated Net Income for the
preceding twelve months (or for any period ending prior to September 30, 2007,
the pro forma Consolidated Net Income for the preceding twelve months) plus,
without duplication, the following expenses or charges to the extent deducted
from Consolidated Net Income in such twelve month period (or pro forma
Consolidated Net Income for any period ending prior to September 30, 2007, as
applicable): exploration expense, interest expense, depletion, depreciation,
amortization, unrealized loss on Derivative Contracts which relate to hedging,
loss on sale of assets, cumulative effect of accounting change, and income taxes
minus, without duplication, the following gains or credits to the extent added
to Consolidated Net Income in such twelve month period (or pro forma
Consolidated Net Income for any period ending prior to September 30, 2007, as
applicable): unrealized gain on Derivative Contracts which relate to hedging,
gain on sale of assets, and cumulative effect of accounting changes. Provided
that all calculations of EBITDA, for any applicable period during which a
permitted acquisition or disposition is consummated, shall be determined on a
pro forma basis (such calculation to be acceptable to, and approved by,
Administrative Agent) as if such acquisition or disposition was consummated on
the first day of such applicable period.

“Effective Amount” means on any date, the aggregate outstanding principal amount
of all Loans thereof after giving effect to any prepayments or repayments of
Loans occurring on such date plus the LC Obligation.

“Effective Date” means the date on which all conditions precedent set forth in
Sections 5.01 and 5.02 are satisfied or waived by Administrative Agent.

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000, provided that such bank
is acting through a branch or agency located in the United States; (c) a Person
with a combined capital and surplus of at least $100,000,000 that is primarily
engaged in the business of commercial banking and that is (i) a Subsidiary of a
bank, (ii) a Subsidiary of a Person of which a bank is a Subsidiary, or (iii) a
Person of which a bank is

6


--------------------------------------------------------------------------------




a Subsidiary; (d) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of its business and having total assets in excess of
$100,000,000; and (e) any other Person approved by the Administrative Agent.

“Environmental Claims” means all material claims by any Governmental Authority
or other Person alleging potential liability or responsibility for violation of
any Environmental Law, or for release or injury to the environment.

“Environmental Laws” means all material federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
material administrative orders, requests, licenses, authorizations and permits
of, and agreements with, any Governmental Authorities, in each case relating to
environmental, health, and safety matters.

“Equity” means all shares, options, warrants, general or limited partnership
interests, participations or other equivalents (regardless of how designated) of
or in a corporation, limited liability company, partnership or equivalent entity
whether voting or nonvoting, including, without limitation, common stock,
preferred stock, or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Loan Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate (other than
pursuant to Section 4041(b) of ERISA), the treatment of a Plan amendment as a
termination under Section 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Company or any
ERISA Affiliate.

“Event of Default” means any of the events or circumstances specified in Section
9.01.

“Exchange Act” means the Securities and Exchange Act of 1934, and regulations
promulgated thereunder.

“FAS 133” means Statement No. 133 of the Financial Accounting Standards Board to
Derivative Contracts.

7


--------------------------------------------------------------------------------




“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Administrative Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York, New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York, New York selected by the Administrative Agent.

“Fee Letter” shall have the meaning specified in Subsection 2.07(c) hereof.

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“General Partner” means BreitBurn Operating GP, LLC, a Delaware limited
liability company.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guarantors” means, collectively, the entities identified in the preamble hereto
as Guarantors, together with any Subsidiary of a Loan Party which is required to
execute a Guaranty under Section 7.15.  “Guarantor” means, individually, any one
of the Guarantors.

“Guaranties” means, collectively, each Continuing Guaranty Agreement,
substantially in the form of Exhibit G hereto, executed by the Guarantors in
favor of Administrative Agent, as same may be amended, supplemented or otherwise
modified from time to time. “Guaranty” means, individually, any one of the
Guaranties.

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

“Highest Lawful Rate” means, as of a particular date, the maximum nonusurious
interest rate that under applicable federal and Texas law may then be contracted
for, charged or received by the Lenders in connection with the Obligations.

“Hydrocarbon Interests” means leasehold and other interests in or under oil, gas
and other liquid or gaseous hydrocarbon leases wherever located, mineral fee
interests, overriding royalty and

8


--------------------------------------------------------------------------------




royalty interests, net profit interests, production payment interests relating
to oil, gas or other liquid or gaseous hydrocarbons wherever located including
any reserved or residual interest of whatever nature.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
Lender under such agreement in the event of default are limited to repossession
or sale of such property) including, without limitation, production payments,
net profit interests and other Hydrocarbon Interests subject to repayment out of
future Oil and Gas production; (f) all obligations with respect to Capital
Leases; (g) all net obligations with respect to Derivative Contracts; (h) all
indebtedness referred to in clauses (a) through (g) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and (i) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (g) above.

“Indemnified Liabilities” has the meaning specified in Section 11.05.

“Indemnified Person” has the meaning specified in Section 11.05.

“Independent Auditor” has the meaning specified in Subsection 7.01(a).

“Independent Engineer” has the meaning specified in Section 6.11.

“Initial Reserve Report” has the meaning specified in Section 6.11.

“Insolvency Proceeding” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. federal, state or foreign law, including
the Bankruptcy Code.

“Interest Payment Date” (a) as to any Base Rate Loan, means the last Business
Day of each month prior to the Termination Date, and (b) as to any LIBOR Loan,
the last day of each Interest Period applicable to such Loan, provided, however,
that if any Interest Period for a LIBOR Loan exceeds three months, the date that
falls three months after the beginning of such Interest Period, and the date
that falls three months after each Interest Payment Date thereafter for such
Interest Period, is also an Interest Payment Date.

“Interest Period” means, as to any LIBOR Loan, the period commencing on the
Borrowing Date of such Loan or on the Conversion/Continuation Date on which the
Loan is converted into or continued as LIBOR Loan, and ending on the date one,
two, three or six months thereafter as selected by the Company in its Notice of
Borrowing or Notice of Conversion/Continuation; provided that:  (a) if any
Interest Period would otherwise end on a day that is not a Business Day, that
Interest Period shall be extended to the following Business Day unless, in the
case of a LIBOR Loan, the result of such

9


--------------------------------------------------------------------------------




extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the preceding Business Day; (b)
any Interest Period pertaining to an LIBOR Loan that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (c) no Interest Period for any Loan shall extend beyond the
Termination Date.

“Interest Rate Type” means, with respect to any Loan, the interest rate, being
either the Base Rate or the LIBOR forming the basis upon which interest is
charged against such Loan hereunder.

“IPO” means the initial public offering of the Parent, as more fully described
in the  S-1 Filing.

“IPO Date” means the date on which the IPO occurs.

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Issue” means with respect to any Letter of Credit, to issue or extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

“Issuing Lender” has the meaning specified in the introductory clause hereto.

“LC Application” means an application or agreement for a standby Letter of
Credit in such form as shall be acceptable to the Issuing Lender in its sole
discretion, and duly executed by the Company pursuant to Section 2.10(a).

“LC Collateral” means any amounts held by the Administrative Agent as security
for LC Obligations of the Company.

“LC Collateral Account” means a blocked deposit account held by the
Administrative Agent.

“LC Obligation” means, at the time in question, the sum of the Matured LC
Obligations plus the aggregate amount outstanding under all Letters of Credit
then outstanding.

“LC Related Document” means the Letters of Credit, LC Applications and any other
document relating to any Letter of Credit including any of the Issuing Lender’s
standard form documents for Letter of Credit issuances.

“Lead Arranger” has the meaning specified in the introductory clause hereto.

“Lenders” has the meaning specified in the introductory clause hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” or “Domestic Lending Office” or “Offshore
Lending Office”, as the case may be, on Schedule 11.02, or such other office or
offices as such Lender may from time to time notify the Company and the
Administrative Agent.

10


--------------------------------------------------------------------------------




“Letter of Credit” means any stand-by letter of credit issued by the Issuing
Lender pursuant to this Agreement and upon an LC Application.

“Letter of Credit Fee” means the fee specified in Subsection 2.07(b).

“LIBOR” means a per annum rate of interest (rounded upwards, if necessary, to
the nearest 1/100th%) equal to the rate at which Administrative Agent is offered
deposits by major banks in dollars in the aggregate amount of the relevant Loans
and for a period comparable to the applicable Interest Period in the London
interbank market at approximately 11:00 a.m. (London time), three (3) Business
Days prior to the beginning of the relevant Interest Period. The determination
and calculation of the LIBOR and each component thereof by Administrative Agent
shall be conclusive and binding, absent manifest error.

“LIBOR Loan” means a Loan that bears interest based on LIBOR plus the Applicable
Margin.

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement and the
interest of a lessor under a Capital Lease), any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law and any
contingent or other agreement to provide any of the foregoing, but not including
(a) the interest of a lessor under a lease on Oil and Gas Properties and (b) the
interest of a lessor under an Operating Lease.

“Loan” means an extension of credit by a Lender to the Company under Article II.

“Loan Documents” means this Agreement, the Notes, each Guaranty, the Security
Documents, each LC Application and Letter of Credit and all other documents
delivered to the Administrative Agent or any Lender in connection herewith,
including without limitation, the Fee Letter and any commitment letters.

“Loan Parties” means collectively the Company, the General Partner and each of
the Guarantors. “Loan Party” means individually, any of the Company or a
Guarantor.

“Majority Lenders” means, at any time, the Administrative Agent and the Lenders
holding at least fifty percent (50%) of the sum of the Effective Amount or, if
there is no Effective Amount, the Administrative Agent and the Lenders holding
at least fifty percent (50%) of the sum of the Commitments of all of the
Lenders.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U 
or X of the FRB.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Loan Parties taken as a whole, or as to the Company, including without
limitation, any material adverse change in commodity prices or reserve estimates
of the Oil and Gas Properties of the Loan Parties taken as a whole; (b) a
material impairment of the ability of any Loan Party to perform under any
material Loan Document and

11


--------------------------------------------------------------------------------




to avoid any Default; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any
material Loan Document.

“Matured LC Obligation” means the aggregate amount of payments theretofore made
by the Issuing Lender in respect to Letters of Credit and not theretofore
reimbursed by the Company to the Issuing Lender or deemed Loans pursuant to
Subsection 2.10(d).

“Maximum Loan Amount” means the amount of $400,000,000.00.

“Monthly Status Report” means a status report prepared monthly by the Company in
form, scope and content acceptable to the Administrative Agent, setting forth as
of such month then ended (a) detailing production from the Oil and Gas
Properties, the volumes of Oil and Gas produced and saved, the volumes of Oil
and Gas sold, gross revenue, net income, related leasehold operating expenses,
severance taxes, other taxes, capital costs and any production imbalances
incurred during such period and (b) information concerning any Derivative
Contracts entered into by the Company or its Subsidiaries, and (c) such
additional information with respect to any of the Oil and Gas Properties as may
be reasonably requested by Administrative Agent.

“Mortgages” means the mortgages from the Loan Parties, as applicable, in favor
of Administrative Agent, for the benefit of the Lenders described on Schedule
4.01 hereto, and all supplements, assignments, amendments and restatements
thereto (or any agreement in substitution therefor) as same may be released in
whole or in part from time to time which are executed and delivered to
Administrative Agent for benefit of the Lenders pursu­ant to Article IV of this
Agreement.

“Mortgaged Properties” means such Oil and Gas Properties upon which the Loan
Parties have granted the Administrative Agent for the benefit of the Lenders a
Lien pursuant to the Mortgages.

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of Section
4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

“Notes” means the promissory notes, whether one or more, specified in Section
2.01, substantially in the same form as Exhibit E including any amendments,
modifications, renewals or replacements of such promissory notes.

“Notice of Borrowing” means a notice in substantially the form of Exhibit A.

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document owing by the Company to any Lender, the
Administrative Agent, or any Indemnified Person, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising, including all net Indebtedness
owed to the Lenders or their Affiliates with respect to Derivative Contracts
(except to the extent excluded under Section 11.11).

“Oil and Gas” means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.

12


--------------------------------------------------------------------------------




“Oil and Gas Liens” means liens reserved under oil and gas leases, overriding
royalty agreements, net profits agreements, royalty trust agreements, farm-out
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of oil, gas or other hydrocarbons,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, Operating Agreements, production sales contracts, area
of mutual interest agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, and other agreements
that are customary in the oil and gas business and are entered into by any Loan
Party in the ordinary course of business, provided in all instances that such
Liens are limited to the assets that are the subject of the relevant agreement.

“Oil and Gas Properties” means Hydrocarbon Interests now owned by the Loan
Parties and contracts executed in connection there­with and all tenements,
hereditaments, appurtenances, and properties belonging, affixed or incidental to
such Hydrocarbon Interests, including, without limitation, any and all property,
real or per­sonal, now owned by the Loan Parties and situated upon or to be
situated upon, and used, built for use, or useful in connection with the
operating, working or developing of such Hydrocarbon Interests, including,
without limitation, any and all petroleum and/or natural gas wells, build­ings,
structures, field separators, liquid extractors, plant com­pressors, pumps,
pumping units, field gathering systems, tank and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, liters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, taping, tubing
and rods, surface leases, rights-of-way, easements and servitudes, and all
additions, substitutions, replace­ments for, fixtures and attachments to any and
all of the foregoing owned directly or indirectly by the Loan Parties.

“Operating Agreements” mean those agreements now or hereafter executed by any
Loan Party and other working interest owners of the Oil and Gas Properties in
connection with the operation of the Oil and Gas Prop­erties.

“Operating Lease” means an operating lease determined in accordance with GAAP.

“Organization Documents” means (a) for any corporation: the articles of
incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of the shareholders of such corporation, any shareholder
rights agreement, and all applicable resolutions of the board of directors (or
any committee thereof) of such corporation; (b) for any limited liability
company: the articles of organization, the regulations or operating agreement,
certificate of organization and all applicable resolutions of the members of
such company; and (c) for any limited partnership: the limited partnership
agreement and all Organization Documents for its general partner, as any of the
foregoing have been amended or supplemented from time to time.

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

“Parent” means BreitBurn Energy Partners, L.P., a Delaware limited partnership.

“Participant” has the meaning specified in Subsection 11.08(d).

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

13


--------------------------------------------------------------------------------




“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, which a Loan
Party or any of its Subsidiaries sponsors, maintains, or to which it makes, is
making, or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding five (5) plan years.

“Permitted Liens” has the meaning specified in Section 8.01.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to ERISA, other than a Multiemployer Plan, which any Loan Party
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years.

“Pricing Grid” means the annualized variable rates (stated in terms of basis
points (“bps”)) set forth below for the Applicable Margin, Commitment Fee and
Letter of Credit Fee, based upon the ratio of Effective Amount to the Borrowing
Base Amount, as follows:

Effective Amount/

 

Applicable Margin

 

 

 

 

Borrowing Base
Amount

 

LIBOR
Rate

 

Base Rate

 

Commitment
Fee

 

Letter of Credit
Fee

 

 

(bps)

 

(bps)

 

(bps)

 

(bps)

³ 85%

 

187.50

 

87.50

 

50.00

 

187.50

< 85% ³ 66%

 

175.00

 

75.00

 

37.50

 

175.00

< 66% ³ 33%

 

150.00

 

50.00

 

37.50

 

150.00

< 33%

 

125.00

 

25.00

 

30.00

 

125.00

 

The Pricing Grid for any date shall be determined by reference to the ratio of
the Effective Amount and Borrowing Base as of the last day of the fiscal quarter
most recently ended and any change (a) shall become effective upon the delivery
to the Administrative Agent of a Pricing Grid Certificate of a Responsible
Officer of the Company (which certificate shall be delivered simultaneously with
(i) the delivery of each Notice of Borrowing, any notice required under Section
2.04, Notice of Conversion/Continuation or a request for issuance of a Letter of
Credit and (ii) any change in the amount of the Borrowing Base), and (b) shall
apply (i) in the case of the Base Rate Loans, to Base Rate Loans outstanding on
such delivery date or made on and after such delivery date and (ii) in the case
of the LIBOR Loans, to LIBOR Loans made, continued or converted on and after
such delivery date. Notwithstanding the foregoing, at any time during which the
Company has failed to deliver the Pricing Grid Certificate when due, the ratio
of Effective Amount to the Borrowing Base shall be deemed, solely for the
purposes of this definition, to be greater than 85% until such time as the
Company shall deliver such certificate.

14


--------------------------------------------------------------------------------


“Pricing Grid Certificate” means a Pricing Grid Certificate substantially in the
form of Exhibit F hereto.

“Principal Business” means the business of (a) the exploration for, and
development, acquisition, production, and upstream marketing and transportation
of Oil and Gas; (b) the business of participating in the Unrestricted Subsidiary
for the processing of Oil and Gas from the Seal Beach Field, Orange County,
California; and (c) the business of providing services in connection with the
production of Oil and Gas.

“Production Sales Contracts” mean those agreements now or hereafter executed in
connection with the sale of Oil and Gas attributable to the Oil and Gas
Properties.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“Pro Rata Share” means, as to any Lender at any time, the percentage set forth
opposite its name on Schedule 2.01 hereto, as modified by any Assignment and
Acceptance.

“Reference Lender” means Wells Fargo Bank, National Association.

“Regulation U” and “Regulation X” means Regulation U and Regulation X,
respectively, of the FRB from time to time in effect and shall include any
successor or other regulations or official interpretations of the FRB relating
to the subject matter addressed therein.

“Remedial Work” has the meaning assigned to such term in Section 7.13.

“Replacement Lender” has the meaning specified in Section 3.07.

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

“Required Lenders” means, at any time, the Administrative Agent and the Lenders
holding at least sixty-six and two-thirds percent (66⅔%) of the sum of the
Effective Amount or, if there is no Effective Amount, the Administrative Agent
and the Lenders holding at least sixty-six and two-thirds percent (66⅔%) of the
sum of the Commitments of all of the Lenders.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Reserve Report” means a report, in form, scope and content acceptable to the
Lenders, covering proved developed and proved undeveloped Oil and Gas reserves
attributable to the Oil and Gas Properties owned by the Company and its
Subsidiaries and setting forth with respect thereto, (a) the total quantity of
proved developed and proved undeveloped reserves (separately classified as to
producing, shut-in, behind pipe, and undeveloped), (b) the estimated future net
revenues and cumulative estimated future net revenues, (c) the present
discounted value of future net revenues, and (d) such other information and data
with respect to such Oil and Gas Properties as the Administrative Agent may
reasonably request.

15


--------------------------------------------------------------------------------




“Responsible Officer” means any CEO or co-CEO, president, chief financial
officer or treasurer of a Person that is a corporate entity.

“S-1 Filing” means the Parent’s certain SEC Form S-1 filing dated May 12, 2006,
as same my be amended or supplemented subject to the satisfaction of the
Lenders.

“Scheduled Borrowing Base Determination” means a redetermination of the
Borrowing Base in accordance with Subsection 2.05(a) on each Scheduled Borrowing
Base Determination Date.

“Scheduled Borrowing Base Determination Date” means December 1 and June 1 of
each calendar year, commencing on December 1, 2006.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Security Agreements” means collectively, each agreement in substantially the
form of Exhibit H executed by a Loan Party in favor of Administrative Agent for
the benefit of the Lenders.

“Security Documents” means the Mortgages, the Security Agreements and related
financing statements as same may be amended from time to time and any and all
other instruments now or hereafter executed in connection with or as security
for the payment of the Indebtedness.

“Solvent” means, as to any Person at any time, that (a) the fair value of all of
the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (b) the present fair salable value of all of the
property of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.

“Special Borrowing Base Determination” has the meaning specified in Subsection
2.05(b).

“Subsidiary” of a Person means any corporation, limited liability company,
association, partnership, joint venture or other business entity of which more
than 50% of the voting stock or other equity interests (in the case of Persons
other than corporations), is owned or controlled directly or indirectly by the
Person, or one or more of the Subsidiaries of the Person, or a combination
thereof, but such term shall not include an Unrestricted Subsidiary. Unless the
context otherwise clearly requires, references herein to a “Subsidiary” refer to
a subsidiary of the Company or Parent as applicable.

“Surety Instruments” means all letters of credit (including standby), banker’s
acceptances, bank guaranties, shipside bonds, surety bonds and similar
instruments.

“Syndication Agent” has the meaning specified in the introductory clause hereto.

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings thereto imposed upon or related to the transactions
under this Agreement, and all liabilities

16


--------------------------------------------------------------------------------




with respect to this transaction, excluding, in the case of each Lender and the
Administrative Agent, (a) such taxes (including income taxes or franchise taxes)
as are imposed on or measured by each Lender’s net income, gross receipts or
capital by the jurisdiction (or any political subdivision thereof) under the
laws of any applicable jurisdiction, (b) such withholding taxes as are in effect
and would apply to a payment to such Lender or Administrative Agent at the time
such person becomes a party to this Agreement, for the avoidance of doubt
whether as an original Lender or as an Assignee (or designated a new Lending
Office), and (c) such taxes as would not have been imposed but for the failure
of such Lender to comply with the certification requirements described in
Section 10.12 hereof.

“Termination Date” means the earlier of (a) October 10, 2010, or (b) the date on
which the Lenders’ Commitments terminate in accordance with the provisions of
this Agreement.

“Total Indebtedness” means, at any date, all Indebtedness of the Loan Parties,
on a consolidated basis, excluding; however, all net obligations with respect to
Derivative Contracts entered into in accordance with Section 8.10.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

“United States” and “U.S.” each means the United States of America.

“Unrestricted Subsidiary” means Seal Beach Gas Processing Joint Venture, a
California joint venture between Alamitos Company, a California corporation and
Hellman Properties, a California partnership.

“Wells Fargo Bank” means Wells Fargo Bank, National Association, and any Lender
successor in interest thereto.

1.02         Other Interpretive Provisions.  The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms. 
Unless otherwise specified or the context clearly requires otherwise, the words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement; and subsection,
Section, Schedule and Exhibit references are to this Agreement.  The term
“documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.  The
term “including” is not limiting and means “including without limitation.”  In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including,” the words “to” and “until”
each mean “to but excluding,” and the word “through” means “to and including.” 
Unless otherwise expressly provided herein, (a) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (b) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.  The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.  This
Agreement and other Loan Documents may use several different limitations, tests
or measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their terms.  This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company and the other

17


--------------------------------------------------------------------------------




parties, and are the products of all parties.  Accordingly, they shall not be
construed against the Lenders or the Administrative Agent merely because of the
Administrative Agent’s or Lenders’ involvement in their preparation.

1.03         Accounting Principles.  Unless the context otherwise clearly
requires, all accounting terms not expressly defined herein shall be construed,
and all financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied.  References to “consolidated,” when
it precedes any accounting term, means such term as it would apply to the Loan
Parties on a consolidated basis, determined in accordance with GAAP.

ARTICLE II.

THE CREDIT

2.01         Amounts and Terms of the Commitments.

(a)           Each Lender severally agrees, on the terms and conditions set
forth herein, to make loans to the Company (each such loan, a “Loan”) from time
to time on any Business Day during the period from the Effective Date to the
Termination Date, so long as (a) with respect to any Lender, such Loans then
requested to be made by such Lender do not exceed such Lender’s Pro Rata Share
of the aggregate amount of all Loans then requested from the Lenders, and (b)
the aggregate amount of all the Lenders’ Loans and the LC Obligation outstanding
at any time does not exceed the Borrowing Base in effect at such time. The
obligation of the Company to repay to each Lender the aggregate amount of all
Loans made by such Lender, together with interest accruing in connection
therewith, shall be evidenced by a promissory note from the Company payable to
the order of such Lender (herein called such Lender’s “Note” and collectively,
the “Notes”).  The amount of principal owing on any Lender’s Note at any given
time shall be the aggregate amount of all Loans theretofore made by such Lender
minus all payments of principal theretofore received by such Lender on such
Note.  Interest on each Note shall accrue and be due and payable as provided
herein and therein.  Subject to the terms and conditions hereof, until the
Termination Date, Company may borrow, repay, and reborrow hereunder.

(b)           Subject to the terms and conditions of Section 2.10 below and
relying upon the representations and warranties herein set forth, the Issuing
Lender for the account of the Lenders agrees to issue Letters of Credit as
support for Derivative Contracts covering Oil and Gas commodities and other
purposes approved by the Administrative Agent upon the request of the Company at
any time and from time to time on and after the Effective Date and up to, but
excluding, the Termination Date (the “Availability Period”). No Letter of Credit
will be issued in a face amount which, after giving effect to the issuance of
such Letter of Credit, would cause either the LC Obligation to exceed $5,000,000
or the Effective Amount to exceed the Borrowing Base then in effect. If any
Letter of Credit has been drawn upon and the amount so drawn has not been
reimbursed to the Issuing Lender, the Commitment of each Lender shall be deemed
to be utilized for all purposes hereof in an amount equal to such Lender’s Pro
Rata Share of the LC Obligations.

2.02         Procedure for Borrowings.

(a)           Each Borrowing of Loans shall be made upon the Company’s
irrevocable written notice delivered to the Administrative Agent in the form of
a Notice of Borrowing duly completed; which notice must be received by the
Administrative Agent prior to 10:00 a.m. (San Francisco, California time) (i)
three (3) Business Days prior to the requested Borrowing Date, in the case of
LIBOR Loans; and (ii) one (1) Business Day prior to the requested Borrowing
Date, in the case of Base Rate Loans.

18


--------------------------------------------------------------------------------




(b)           Each Notice of Borrowing shall specify (i) the amount of the
Borrowing, which shall be in an aggregate minimum amount (A) for Base Rate Loans
equal to the lesser of (y) $500,000 or any multiple integrals of $100,000 in
excess thereof or (z) the unadvanced portion of the Available Borrowing Base and
(B) for LIBOR Loans $3,000,000 or any multiple integrals of $1,000,000 in excess
thereof (if the Available Borrowing Base as of such Borrowing Date will be less
than $3,000,000, then the Company may not request a LIBOR Loan); (ii) the
requested Borrowing Date, which shall be a Business Day; (iii) the Interest Rate
Type of Loans comprising the Borrowing; and (iv) for LIBOR Loans the duration of
the Interest Period applicable to such Loans.  If the Notice of Borrowing fails
to specify the duration of the Interest Period for any Borrowing comprised of
LIBOR Loans, such Interest Period shall be three months.

(c)           The number of tranches outstanding of Base Rate Loans and LIBOR
Loans, whether under a Borrowing, conversion or continuation, shall not exceed
five (5) at any one time.

(d)           The Administrative Agent will promptly notify each Lender of its
receipt of any Notice of Borrowing and of the amount of such Lender’s Pro Rata
Share of that Borrowing.

(e)           Provided the applicable conditions in Article V are met, each
Lender will make the amount of its Pro Rata Share of each Borrowing available to
the Administrative Agent for the account of the Company at the Administrative
Agent’s Payment Office by 9:00 a.m. (San Francisco, California time) on the
Borrowing Date requested by the Company in funds immediately available to the
Administrative Agent.  The proceeds of all such Loans will then be made
available to the Company by the Administrative Agent to the Company’s operating
account with the Administrative Agent or by wire transfer in accordance with
written instructions provided to the Administrative Agent by the Company of like
funds as received by the Administrative Agent.

2.03         Conversion and Continuation Elections.

(a)           During the period from the Effective Date to the Termination Date,
the Company may, upon irrevocable written notice to the Administrative Agent in
accordance with Subsection 2.03(b):  (i) elect, as of any Business Day, in the
case of Base Rate Loans, or as of the last day of the applicable Interest
Period, in the case of LIBOR Loans, to convert any such Loans into Loans of any
other Interest Rate Type; or (ii) elect as of the last day of the applicable
Interest Period, to continue any Loans having Interest Periods expiring on such
day; provided, that if at any time a LIBOR Loan in respect of any Borrowing is
reduced, by payment, prepayment, or conversion of part thereof to less than
$3,000,000, such LIBOR Loan shall automatically convert into a Base Rate Loan.

(b)           The Company shall deliver a Notice of Conversion/Continuation to
be received by the Administrative Agent not later than 10:00 a.m. (San
Francisco, California time) at least (i) three (3) Business Days in advance of
the Conversion/Continuation Date, if the Loans are to be converted into or
continued as LIBOR Loans; and (ii) one (1) Business Day in advance of the
Conversion/Continuation Date, if the Loans are to be converted into Base Rate
Loans, specifying: (A) the proposed Conversion/Continuation Date; (B) the
aggregate amount of Loans to be converted or continued; (C) the Interest Rate
Type of Loans resulting from the proposed conversion or continuation; and (D)
other than in the case of conversions into Base Rate Loans, the duration of the
requested Interest Period.

(c)           If upon the expiration of any Interest Period applicable to LIBOR
Loans, the Company has failed to select timely a new Interest Period to be
applicable to LIBOR Loans, or if any Default or Event of Default then exists,
the Company shall be deemed to have elected to convert such LIBOR Loans into
Base Rate Loans effective as of the expiration date of such Interest Period.

19


--------------------------------------------------------------------------------




(d)           The Administrative Agent will promptly notify each Lender of its
receipt of a Notice of Conversion/Continuation, or, if no timely notice is
provided by the Company, the Administrative Agent will promptly notify each
Lender of the details of any automatic conversion.  All conversions and
continuations shall be made ratably according to the respective Lender’s Pro
Rata Share of outstanding principal amounts of the Loans with respect to which
the notice was given.

2.04         Optional Prepayments.  Subject to Section 3.04, the Company may, at
any time or from time to time,

(a)           prepay Base Rate Loans, without premium or penalty, upon
irrevocable notice to the Administrative Agent of not less than one (1) Business
Day, ratably as to each Lender, in whole or in part, in aggregate minimum
principal amounts of $1,000,000 or multiple integrals thereof (unless the
outstanding principal amount of all Base Rate Loans is less than $1,000,000,
then such prepayments shall be equal to such outstanding principal amount) and

(b)           prepay LIBOR Loans, without premium or penalty (but subject to
Section 3.04) upon irrevocable notice to the Administrative Agent not less than
three (3) Business Days, ratably as to each Lender, prepay Loans, in whole or in
part, in aggregate minimum principal amounts of $1,000,000 or multiple integrals
thereof plus all interest and expenses then outstanding.  Such notice of
prepayment shall specify the date and amount of such prepayment and the Interest
Rate Type(s) of Loans to be prepaid.  The Administrative Agent will promptly
notify each Lender of its receipt of any such notice, and of such Lender’s Pro
Rata Share of such prepayment.  The payment amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to each such date on the amount prepaid and any amounts required
pursuant to Section 3.04.

2.05         Borrowing Base Determinations, Mandatory Prepayments of Loans.

(a)           Scheduled Borrowing Base Determinations.   At all times prior to
the Termination Date the Effective Amount shall not exceed the Borrowing Base
then in effect.  From and after the Effective Date, the initial Borrowing Base
hereunder shall be $90,000,000.00, until redetermined pursuant to the terms of
this Section 2.05.  Upon notice to the Company, the Borrowing Base shall be
redetermined for each Borrowing Base Period on each Scheduled Borrowing Base
Determination Date, and each such redetermination shall be effective as of the
date set forth in such notice of redetermination.  The Borrowing Base shall be
determined based upon the loan collateral value assigned to the Oil and Gas
Properties owned by the Company and its Subsidiaries and such other credit
factors (including without limitation the assets, liabilities, cash flow,
business, properties, prospects, management and ownership of the Loan Parties)
which the Lenders deem significant.  The Lenders’ determination of the Borrowing
Base shall be in their sole discretion and shall not be subject to review or
challenge under Sections 11.18 and 11.19 hereof.  Upon each redetermination of
the Borrowing Base, the Administrative Agent shall recommend to the Lenders a
new Borrowing Base and the Lenders in accordance with their customary policies
and procedures for extending credit to Oil and Gas reserve-based customers shall
(by unanimous agreement in the case of Borrowing Base increases and by agreement
of the Required Lenders in the case of Borrowing Base decreases or affirmations)
establish the redetermined Borrowing Base.  If the Company does not furnish the
Reserve Reports or all such other information and data by the date required, the
Lenders may nonetheless determine a new Borrowing Base.  It is expressly
understood that the Lenders shall have no obligation to determine the Borrowing
Base at any particular amount, either in relation to the Maximum Loan Amount or
otherwise.

(b)           Special Borrowing Base Determinations.  In addition to Scheduled
Borrowing Base Determinations pursuant to Subsection 2.05(a), the Company and
the Lenders may each request one

20


--------------------------------------------------------------------------------




(1) additional redetermination of the Borrowing Base during each Borrowing Base
Period (“Special Borrowing Base Determination”). In the event the Company
requests a Special Borrowing Base Determination pursuant to this Subsection
2.05(b), the Company shall deliver written notice of such request to the Lenders
which shall include: (i) Reserve Report(s) prepared as of a date not more than
thirty (30) calendar days prior to the date of such request, for the benefit of
the Lenders, and (ii) such other information as the Lenders shall request
prepared as of a date not more than thirty (30) calendar  days prior to the date
of such request.  Likewise, in the event the Lenders exercise their option for a
Special Borrowing Base Determination, the Administrative Agent shall give the
Company notice of the redetermined Borrowing Base.

(c)           Mandatory Prepayment of Loans.  If on any date a Borrowing Base
Deficiency shall exist at the time of a Borrowing Base redetermination, then the
Company shall, within thirty (30) days notice from Administrative Agent to the
Company, exercise any one or combination of the following:  (i) make a mandatory
principal prepayment in an amount equal to the amount of the Borrowing Base
Deficiency, after giving effect to any action taken under (ii) hereof; or
(ii) pledge, or cause its Subsidiaries to pledge, additional unencumbered
collateral of sufficient value and character (as determined by the Lenders in
their sole discretion) that when added to the existing Collateral shall cause
the Borrowing Base to equal or exceed the Effective Amount, after giving effect
to any action taken under (i) hereof.

2.06         Repayment.

(a)           Principal.  The Company shall repay to the Administrative Agent
(for the Lenders in their respective Pro Rata Shares) the Effective Amount
outstanding on the Termination Date on which date all principal amounts
outstanding, plus all accrued but unpaid interest and outstanding expenses
hereunder or under the Loan Documents, if not sooner paid, shall be due and
payable in full.

(b)           Interest.

(i)          Each Loan shall bear interest on the aggregate outstanding
principal amount thereof from the applicable Borrowing Date or date of
conversion or continuation pursuant to Section 2.03, as the case may be, at a
rate per annum equal to the lesser of (A) the LIBOR or the Base Rate, as the
case may be, plus the Applicable Margin, or (B) the Highest Lawful Rate.

(ii)         Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the date of any prepayment of
Loans under Subsection 2.04(b) or 2.05(c) (except in the case of Base Rate
Loans) for the portion of the Loans so prepaid and upon payment (including
prepayment) in full thereof and, during the existence of any Event of Default,
interest shall be paid on demand of the Administrative Agent.

(iii)        Notwithstanding Subsection 2.06(b)(i), while any Event of Default
exists, the Company shall pay interest (after, as well as before, entry of
judgment thereon, to the extent permitted by law) on the principal amount of all
outstanding Loans, at a rate per annum equal to the lesser of (A) the Highest
Lawful Rate and (B) the Base Rate plus three percent (3%) (the “Default Rate”).

2.07         Fees.

(a)           Commitment Fee. The Company shall pay to the Administrative Agent,
for the account of the Lenders, an aggregate commitment fee calculated on the
average daily amount of the

21


--------------------------------------------------------------------------------




Available Borrowing Base at a per annum rate equal to the amount set forth on
the Pricing Grid.  Such commitment fee shall accrue from the Effective Date to
the Termination Date and shall be due and payable quarterly in arrears on the
first Business Day of the first month of each quarter commencing on October 1,
2006, through the Termination Date, with the final payment to be made on the
Termination Date; provided that, in connection with any reduction or termination
of Commitments, the accrued commitment fee calculated for the period ending on
such date shall also be paid on the date of such reduction or termination, with
the following quarterly payment being calculated on the basis of the period from
such reduction or termination date to the following quarterly payment date. The
commitment fee provided in this subsection shall accrue at all times after the
Effective Date up to the Termination Date, including at any time during which
one or more conditions in Section 5.02 are not met.

(b)           Letter of Credit Fee. The Company agrees to pay (i) to Issuing
Lender (for the ratable account of the Lenders in their respective Pro Rata
Shares), a fee for each Letter of Credit, to be paid quarterly in arrears
following the Issuance of such Letter of Credit (including the initial Issuance
and any renewal, extension or increase in the amount thereof) in the amount
equal to the greater of (A) $500.00 and (B) the product equal to the Letter of
Credit rate set forth on the Pricing Grid multiplied by the undrawn amount
available under such Letter of Credit (such fee shall be deemed to be fully
earned and owing upon the Issuance of such Letter of Credit, and no refund shall
be due in the event such Letter of Credit is terminated prior to its expiry
date), and (ii) to the Issuing Lender for its account a fee for the issuance of
each Letter of Credit (including the initial Issuance and any renewal, extension
or increase in the amount thereof), at the Issuance of such Letter of Credit, in
an amount equal to the greater of (A) $500.00 and (B) one-eighth of one percent
(0.125%) multiplied by the aggregate amount available under each Letter of
Credit (such fees shall be prorated for any period less than a full year but
shall not be refunded in the event any such Letter of Credit is terminated prior
to its expiry date) and (iii) Issuing Lender’s usual and customary fees for
amendment to transfer of or negotiation of the terms of each Letter of Credit. 
The Administrative Agent shall pay to each Lender its Pro Rata Share of the
Letter of Credit Fee paid pursuant to Subsection 2.07(b)(i). The Administrative
Agent shall pay to the Issuing Lender the Letter of Credit fees paid pursuant to
Subsection 2.07(b)(ii) and (iii).

(c)           Agency Fees.  The Company shall pay fees to the Administrative
Agent for the Administrative Agent’s own account, as required by that certain
letter agreement (“Fee Letter”) between the Company and the Administrative Agent
dated as of June 12, 2006, relating hereto.

2.08         Computation of Fees and Interest.

(a)           All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more interest being
paid than if computed on the basis of a 365-day year). Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.

(b)           Each determination of an interest rate by the Administrative Agent
shall be conclusive and binding on the Company and the Lenders in the absence of
manifest error.

2.09         Payments by the Company; Borrowings Pro Rata.

(a)           All payments to be made by the Company shall be made without
set-off, recoupment or counterclaim.  All payments by the Company shall be made
in immediately available funds to the Administrative Agent by credit to the
Company’s operating account at the Administrative Agent’s

22


--------------------------------------------------------------------------------




Payment Office for the account of the Administrative Agent or the Lender to whom
such payment is owed, and shall be made in dollars and in immediately available
funds, no later than 10:00 a.m. (San Francisco, California time) on the date
specified herein.  Except to the extent otherwise provided herein, (i) each
payment by the Company of fees shall be made pro rata in accordance with their
respective Pro Rata Shares, (ii) each payment of principal of Loans shall be
made for the account of the Lenders pro rata in accordance with their respective
outstanding principal amount of Loans, and (iii) each payment of interest on
Loans shall be made for the account of the Lenders pro rata in accordance with
their respective shares of the aggregate amount of interest due and payable to
the Lenders.  Notwithstanding the foregoing, to the extent money is received by
the Administrative Agent pursuant to the exercise of remedies under the Security
Documents such money shall be applied to the pro rata payment of obligations
secured by such Security Document.

(b)           The Administrative Agent will promptly distribute to each Lender
its applicable share of such payment in like funds as received.  Any payment
received by the Administrative Agent later than 10:00 a.m. (San Francisco,
California time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue.  When the
Administrative Agent collects or receives money on account of the Obligations or
otherwise pursuant to the Security Documents if such money is insufficient to
pay all such Obligations, such money shall be applied first to any
reimbursements due Administrative Agent under Section 11.05 or 11.06.

(c)           Subject to the provisions set forth in the definition of “Interest
Period” herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

(d)           Unless the Administrative Agent receives notice from the Company
prior to the date on which any payment is due to the Lenders that the Company
will not make such payment in full as and when required, the Administrative
Agent may assume that the Company has made such payment in full to the
Administrative Agent on such date in immediately available funds and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent the Company has not made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent on demand such amount distributed to such Lender, together
with interest thereon for each day from the date such amount is distributed to
such Lender until two days following demand by the Administrative Agent and for
each day thereafter until the date repaid at the Base Rate.

(e)           Except to the extent otherwise expressly provided herein, each
borrowing hereunder shall be from the Lenders pro rata in accordance with their
respective Pro Rata Shares.

2.10         Issuing the Letters of Credit.

(a)           Subject to the terms and conditions set forth herein, the Company
may request the Issuing Lender to issue Letters of Credit for its own account or
for any of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the Issuing Lender, at any time and from time to time
during the Availability Period; provided that the Company may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if the
Effective Amount exceeds the Borrowing Base at such time or would exceed the
Borrowing Base as a result thereof.

(b)           In order to effect the issuance of a Letter of Credit, the Company
shall submit a Notice of Borrowing and a LC Application in writing by telecopy
to the Administrative Agent (who shall

23


--------------------------------------------------------------------------------




promptly notify the Issuing Lender) not later than 1:00 p.m., Houston, Texas
time, three (3) Business Days before the requested date of issuance of such
Letter of Credit. Each such Notice of Borrowing and LC Application shall be (i)
signed by the Company, (ii) specify the Business Day on which such Letter of
Credit is to be issued, (iii) specify the purpose for the requested Letter of
Credit, (iv) specify the availability for Letters of Credit under (A) the
Borrowing Base and (B) the $5,000,000 aggregate LC Obligation limitation, as of
the date of issuance of such Letter of Credit, and (v) specify the expiry date
thereof, which shall not be later than the earlier of (A) twelve (12) months
from the date of issuance of such Letter of Credit and (B) seven (7) Business
Days prior to the Termination Date.

(c)           Upon satisfaction of the applicable terms and conditions set forth
in Article V, the Issuing Lender shall issue such Letter of Credit to the
specified beneficiary not later than the close of business, Houston, Texas time,
on the date so specified. The Administrative Agent shall provide the Company and
each Lender with a copy of each Letter of Credit so issued.  Each such Letter of
Credit shall (i) provide for the payment of drafts, presented for honor
thereunder by the beneficiary in accordance with the terms thereon, at sight
when accompanied by the documents described therein and (ii) unless otherwise
expressly agreed by the Issuing Lender and the Company at the time such Letter
of Credit is issued, be subject to the rules of the “International Standby
Practices 1998” or such later version as may be published by the Institute of
International Banking Law and Practice (the “ISP 1998”), or any successor
entity, and shall, as to matters not governed by the ISP 1998, be governed by,
and construed and interpreted in accordance with, the laws of the State of
Texas.

(d)           Upon the issuance date of each Letter of Credit, the Issuing
Lender shall be deemed, without further action by any party hereto, to have sold
to each other Lender, and each other Lender shall be deemed, without further
action by any party hereto, to have purchased from the Issuing Lender, a
participation, to the extent of such Lender’s Pro Rata Share, in such Letter of
Credit, the obligations thereunder and in the reimbursement obligations of the
Company due in respect of drawings made under such Letter of Credit.  If
requested by the Issuing Lender, the other Lenders will execute any other
documents reasonably requested by the Issuing Lender to evidence the purchase of
such participation.

(e)           Upon the presentment of any draft for honor under any Letter of
Credit by the beneficiary thereof which the Issuing Lender determines is in
compliance with the conditions for payment thereunder, the Issuing Lender shall
promptly notify the Company, the Administrative Agent and each Lender of the
intended date of honor of such draft and the Company hereby promises and agrees,
at the Company’s option, to either (i) pay to the Administrative Agent for the
account of the Issuing Lender, by 2:00 p.m., Houston, Texas time, on the date
payment is due as specified in such notice, the full amount of such draft in
immediately available funds or (ii) request a Loan pursuant to the provisions of
Subsection 2.01(a) and Section 2.02 of this Agreement in the full amount of such
draft, which request shall specify that the Borrowing Date is to be the date
payment is due under the Letter of Credit as specified in the Issuing Lender’s
notice.  If the Company fails timely to make such payment because a Loan cannot
be made pursuant to Subsection 2.01(a) and/or Section 5.02, each Lender shall,
notwithstanding any other provision of this Agreement (including the occurrence
and continuance of a Default or an Event of Default), make available to the
Administrative Agent for the benefit of the Issuing Lender an amount equal to
its Pro Rata Share of the presented draft on the day the Issuing Lender is
required to honor such draft.  If such amount is not in fact made available to
the Administrative Agent by such Lender on such date, such Lender shall pay to
the Administrative Agent for the account of the Issuing Lender, on demand made
by the Issuing Lender, in addition to such amount, interest thereon at the
Federal Funds Rate for the first two days following demand and thereafter until
paid at the Base Rate.  Upon receipt by the Administrative Agent from the
Lenders of the full amount of such draft, notwithstanding any other provision of
this Agreement (including the occurrence and continuance of a Default or an
Event of

24


--------------------------------------------------------------------------------




Default) the full amount of such draft shall automatically and without any
action by the Company, be deemed to have been a Base Rate Loan as of the date of
payment of such draft.  Nothing in this Subsection 2.05(d) or elsewhere in this
Agreement shall diminish the Company’s obligation under this Agreement to
provide the funds for the payment of, or on demand to reimburse the Issuing
Lender for payment of, any draft presented to, and duly honored by, the Issuing
Lender under any Letter of Credit, and the automatic funding of a Loan as in
this paragraph provided shall not constitute a cure or waiver of the Event of
Default for failure to provide timely such funds as in this paragraph agreed.

(f)            In order to induce the issuance of Letters of Credit by the
Issuing Lender and the purchase of participations therein by the other Lenders,
the Company agrees with Administrative Agent, Issuing Lender and the other
Lenders that neither Administrative Agent nor any Lender (including Issuing
Lender) shall be responsible or liable (except as provided in the following
sentence) for amounts paid by Issuing Lender, as provided in Subsection 2.10(e),
on account of drafts so honored under the Letters of Credit, and the Company’s
unconditional obligation to reimburse the Issuing Lender through the
Administrative Agent for such amounts shall not be affected by, any
circumstance, act or omission whatsoever (whether or not known to the
Administrative Agent or any Lender (including the Issuing Lender) other than a
circumstance, act or omission resulting from the gross negligence or willful
misconduct of the Administrative Agent or any Lender, including the Issuing
Lender. The Company agrees that any action taken or omitted to be taken by the
Administrative Agent or any Lender (including the Issuing Lender) under or in
connection with any Letter of Credit or any related draft, document or Property
shall be binding on the Company and shall not put the Administrative Agent or
any Lender (including the Issuing Lender) under any resulting liability to the
Company, unless such action or omission is the result of the gross negligence or
willful misconduct of the Administrative Agent or any such Lender (including the
Issuing Lender).  The Company hereby waives presentment for payment (except the
presentment required by the terms of any Letter of Credit) and notice of
dishonor, protest and notice of protest with respect to drafts honored under the
Letters of Credit.  The Issuing Lender agrees promptly to notify the Company
whenever a draft is presented under any Letter of Credit, but failure to so
notify the Company shall not in any way affect the Company’s obligations
hereunder.  Subject to Section 3.07, if while any Letter of Credit is
outstanding, any law, executive order or regulation is enforced, adopted or
interpreted by any public body, governmental agency or court of competent
jurisdiction so as to affect any of the Company’s obligations or the
compensation to any Lender in respect of the Letters of Credit or the cost to
such Lender of establishing and/or maintaining the Letters of Credit (or any
participation therein), such Lender shall promptly notify the Company thereof in
writing and within ten (10) Business Days after receipt by the Company of such
Lender’s request (through the Administrative Agent) for reimbursement or
indemnification or within thirty (30) days after receipt of a notice in respect
of Taxes or Other Taxes, the Company shall reimburse or indemnify such Lender,
as the case may be, with respect thereto so that such Lender shall be in the
same position as if there had been no such enforcement, adoption or
interpretation, unless the Company notifies the Administrative Agent of its good
faith contest to, and dispute of, the requested amount.  The foregoing agreement
of the Company to reimburse or indemnify the Lenders shall apply in (but shall
not be limited to) the following situations:  an imposition of or change in
reserve, capital maintenance or other similar requirements or in excise or
similar taxes or monetary restraints, except a change in franchise taxes imposed
on such Lender or in tax on the net income of such Lender.

(g)           In the event that any provision of a LC Application is
inconsistent with, or in conflict of, any provision of this Agreement, including
provisions for the rate of interest applicable to drawings thereunder or rights
of setoff or any representations, warranties, covenants or any events of default
set forth therein, the provisions of this Agreement shall govern.

25


--------------------------------------------------------------------------------




(h)           If the Obligations, or any part thereof, are declared or otherwise
become immediately due and payable pursuant to Article IX of this Agreement (for
the purposes of this paragraph, the “Matured Obligations”), then all LC
Obligations shall become immediately due and payable without regard for actual
drawings or payments on the Letters of Credit, and the Company shall be
obligated to pay to the Administrative Agent immediately an amount equal to the
LC Obligations.  All amounts made due and payable by the Company under this
Subsection 2.10(h) may be applied as the Issuing Lender and the Lenders elect to
any of the various LC Obligations; provided, however, that such amounts applied
by the Issuing Lender and the Lenders to the LC Obligations shall be (i) first
applied to the Matured LC Obligations, and (ii) second held by the
Administrative Agent for the benefit of the Issuing Lender and the Lenders as LC
Collateral in the LC Collateral Account until all remaining Matured Obligations
have been satisfied.  This Subsection 2.10(h) shall not limit or impair any
rights which the Administrative Agent, the Issuing Lender or any of the Lenders
may have under any other document or agreement relating to any Letter of Credit
or LC Obligation, including without limitation, any LC Application. The Company
hereby grants a security interest in and lien on the LC Collateral Account to
the Administrative Agent for and on behalf of the Lenders as security for the
Obligations.  The Company agrees to execute and deliver from time to time such
documentation as the Administrative Agent may reasonably request to further
assure such security interest.

2.11         Payments by the Lenders to the Administrative Agent.

(a)           Unless the Administrative Agent receives notice from a Lender on
or prior to the Effective Date or, with respect to any Borrowing after the
Effective Date, at least one (1) Business Day prior to the date of such
Borrowing, that such Lender will not make available as and when required
hereunder to the Administrative Agent for the account of the Company the amount
of that Lender’s Pro Rata Share of the Borrowing, the Administrative Agent may
assume that each Lender has made such amount available to the Administrative
Agent in immediately available funds on the Borrowing Date and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, make available to the Company on such date a corresponding amount. 
If and to the extent any Lender shall not have made its full amount available to
the Administrative Agent in immediately available funds and the Administrative
Agent in such circumstances has made available to the Company such amount, that
Lender shall on the Business Day following such Borrowing Date make such amount
available to the Administrative Agent, together with interest at the Federal
Funds Rate for the first two days during such period and thereafter at the Base
Rate.  A notice of the Administrative Agent submitted to any Lender with respect
to amounts owing under this Subsection 2.11(a) shall be conclusive, absent
manifest error.  If such amount is so made available, such payment to the
Administrative Agent shall constitute such Lender’s Loan on the date of
Borrowing for all purposes of this Agreement.  If such amount is not made
available to the Administrative Agent on the Business Day following the
Borrowing Date, the Administrative Agent will notify the Company of such failure
to fund and, upon demand by the Administrative Agent, the Company shall pay such
amount to the Administrative Agent for the Administrative Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Loans comprising such Borrowing.

(b)           The failure of any Lender to make any Loan on any Borrowing Date
shall not relieve any other Lender of any obligation hereunder to make a Loan on
such Borrowing Date, but no Lender shall be responsible for the failure of any
other Lender to make the Loan to be made by such other Lender on any Borrowing
Date.

2.12         Sharing of Payments, Etc.  If any Lender shall obtain on account of
the Obligations made by it any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or

26


--------------------------------------------------------------------------------




otherwise) or receive any collateral in respect thereof in excess of the amount
such Lender was entitled to receive pursuant to the terms hereof, such Lender
shall immediately (a) notify the Administrative Agent of such fact, and (b)
purchase from the other Lenders such participations in the Loans made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
according to the terms hereof; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender, such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. 
The Company agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 11.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Company in the amount of such participation.  The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01         Taxes.

(a)           Any and all payments by the Company to each Lender or the
Administrative Agent under this Agreement and any other Loan Document shall be
made free and clear of, and without deduction or withholding for any Taxes. In
addition, the Company shall pay all Other Taxes.

(b)           The Company agrees to indemnify and hold harmless each Lender and
the Administrative Agent for the full amount of Taxes or Other Taxes (including
any Taxes or Other Taxes imposed by any jurisdiction on amounts payable under
this Section) paid by the Lender or the Administrative Agent and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted.  Payment under this indemnification shall be made within
thirty (30) days after the date the Lender or the Administrative Agent makes
written demand therefor.

(c)           If the Company shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or the Administrative Agent, then: (i) the sum payable shall be increased
as necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section) such Lender or the Administrative Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made; (ii) the Company shall make such
deductions and withholdings; and (iii) the Company shall pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable law.

(d)           Upon request of the Administrative Agent, the Company shall
furnish the Administrative Agent the original or a certified copy of a receipt
evidencing payment by the Company of Taxes or Other Taxes under Subsection
3.01(c), or other evidence of payment satisfactory to the Administrative Agent.

27


--------------------------------------------------------------------------------




(e)           If the Company is required to pay additional amounts to any Lender
or the Administrative Agent pursuant to this Section 3.01, then upon written
request of the Company such Lender shall use reasonable efforts (consistent with
legal and regulatory restrictions) to change the jurisdiction of its Lending
Office and take such other steps, in each case, so as to eliminate any such
additional payment by the Company which may thereafter accrue, if such change or
step, as applicable, in the judgment of such Lender is not otherwise
disadvantageous to such Lender.

(f)            If the Company pays any additional amounts under this Section
3.01 to a Lender and such Lender determines that it has actually received or
realized in connection therewith any refund or reduction of, or credit against,
its tax liability in or with respect to the taxable year in which the additional
amount is paid (a “Tax Benefit”), such Lender shall pay to the Company an amount
that such Lender shall determine is equal to the net benefit after tax, which
was obtained by such Lender in such year as a consequences of such Tax Benefit. 
If the Company determines in good faith that a reasonable basis exists for
contesting any Taxes or Other Taxes with respect to which the Company has paid
any additional amounts under this Section 3.01 or for which  indemnification has
been demanded hereunder, the relevant Lender or Administrative Agent, as
applicable, may, in its discretion, not to be unreasonably withheld, cooperate
with the Company in challenging such Taxes or Other Taxes at the Company’s
expense if so requested by the Company in writing.

3.02         Illegality.

(a)           If any Lender determines that the introduction of any Requirement
of Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has, since the Effective Date, made it
unlawful, or that, since the Effective Date, any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make LIBOR Loans, then, on notice thereof by the
Lender to the Company through the Administrative Agent, any obligation of that
Lender to make LIBOR Loans shall be suspended until the Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist; such notice to be promptly given upon the
determination that such circumstances no longer exist.

(b)           If a Lender determines that it is unlawful to maintain any LIBOR
Loan, the Company shall, upon its receipt of notice of such fact and demand from
such Lender (with a copy to the Administrative Agent), convert such LIBOR Loans
of that Lender then outstanding, together with interest accrued thereon and
amounts required under Section 3.04 into a Base Rate Loan without regard to
conditions precedent described in Subsection 5.02(b), either on the last day of
the Interest Period thereof, if the Lender may lawfully continue to maintain
such LIBOR Loans to such day, or immediately, if the Lender may not lawfully
continue to maintain such LIBOR Loan.  If the Company is required to so prepay
any LIBOR Loan, then concurrently with such prepayment, the Company shall borrow
from the affected Lender, in the amount of such repayment, a Base Rate Loan.

(c)           If the obligation of any Lender to make or maintain LIBOR Loans
has been so terminated or suspended, all Loans which would otherwise be made by
the Lender as LIBOR Loans shall be instead Base Rate Loans.

(d)           Before giving any notice to the Administrative Agent under this
Section, the affected Lender shall designate a different Lending Office with
respect to its LIBOR Loans if such designation will avoid the need for giving
such notice or making such demand and will not, in the judgment of the Lender,
be illegal or otherwise disadvantageous to the Lender.

28


--------------------------------------------------------------------------------


3.03         Increased Costs and Reduction of Return.

(a)           If any Lender determines, after the Effective Date, that, due to
either (i) the introduction of or any change (other than any change by way of
imposition of or increase in reserve requirements included in the calculation of
the LIBOR) in or in the interpretation of any law or regulation or (ii) the
compliance by that Lender with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law), there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any LIBOR Loans, (except for any such increased cost
resulting from taxes of any kind, including Taxes and Other Taxes, as to which
Section 3.01 shall govern) then the Company shall be liable for, and shall from
time to time, upon demand (with a copy of such demand to be sent to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender, additional amounts as are sufficient to compensate such Lender for such
increased costs.

(b)           If any Lender shall have determined, after the Effective Date,
that (i) the introduction of any Capital Adequacy Regulation, (ii) any change in
any Capital Adequacy Regulation, (iii) any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or (iv) compliance by the Lender (or its Lending Office) or any
corporation controlling the Lender with any Capital Adequacy Regulation, affects
or would affect the amount of capital required or expected to be maintained by
the Lender or any corporation controlling the Lender and (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy and such Lender’s desired return on capital) determines that
the amount of such capital is increased as a consequence of its Commitments,
loans, credits or obligations under this Agreement, then, upon demand of such
Lender to the Company through the Administrative Agent, the Company shall pay to
the Lender, from time to time as specified by the Lender, additional amounts
sufficient to compensate the Lender for such increase.

3.04         Funding Losses.  The Company shall reimburse each Lender and hold
each Lender harmless from any loss or expense excluding consequential losses
which the Lender may sustain or incur as a consequence of: (a) the failure of
the Company to make on a timely basis any payment of principal of any LIBOR
Loan; (b) the failure of the Company to borrow, continue or convert a Loan after
the Company has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation (including by reason of the failure to satisfy
any condition precedent thereto); (c) the failure of the Company to make any
prepayment in accordance with any notice delivered under Section 2.04; (d) the
prepayment (including pursuant to Section 2.05 or 2.06) or other payment
(including after acceleration thereof) of an LIBOR Loan on a day that is not the
last day of the relevant Interest Period; or (e) the automatic conversion under
Section 2.03 of any LIBOR Loan to a Base Rate Loan on a day that is not the last
day of the relevant Interest Period; including any such loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
LIBOR Loans or from fees payable to terminate the deposits from which such funds
were obtained.  For purposes of calculating amounts payable by the Company to
the Lenders under this Section and under Subsection 3.03(a), each LIBOR Loan
made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR used
in determining the LIBOR for such LIBOR Loan by a matching deposit or other
borrowing in the interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan is in fact so funded.

3.05         Inability to Determine Rates.  If Administrative Agent determines
that for any reason adequate and reasonable means do not exist for determining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Loan, or that the LIBOR applicable pursuant to Subsection 2.06(b) for any
requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly

29


--------------------------------------------------------------------------------




reflect the cost to the Lender of funding such Loan, the Administrative Agent
will promptly so notify the Company and each Lender.  Thereafter, the obligation
of the Lenders to make or maintain LIBOR Loans hereunder shall be suspended
until the Administrative Agent upon the instruction of the Lenders revokes such
notice in writing; such written revocation  to be promptly given up
determination that such circumstances no longer exist.  Upon receipt of such
notice, the Company may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it.  If the Company does not revoke
such Notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Company, in the amount specified in the applicable notice submitted by
the Company, but such Loans shall be made, converted or continued as Base Rate
Loans instead of LIBOR Loans.

3.06         Certificates of Lenders.  Any Lender claiming reimbursement or
compensation under this Article III shall deliver to the Company (with a copy to
the Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to the Lender hereunder and such certificate shall be conclusive
and binding on the Company in the absence of manifest error provided, however,
that such Lender shall only be entitled to collect amounts incurred within 180
days of such notice.

3.07         Substitution of Lenders. Upon the receipt by the Company from any
Lender (an “Affected Lender”) of a claim for compensation under this Article
III, the Company may:  (a) obtain a replacement Lender or financial institution
satisfactory to the Administrative Agent (a “Replacement Lender”) to acquire and
assume all or a ratable part of all of such Affected Lender’s Loans and
Commitment; or (b) request one more of the other Lenders to acquire and assume
all or part of such Affected Lender’s Loans and Commitment but none of the
Lenders shall have any obligation to do so.  Any such designation of a
Replacement Lender under (a) shall be subject to the prior written consent of
the Administrative Agent which consent shall not be unreasonably withheld or
delayed.

3.08         Survival.  The agreements and obligations of the Company in this
Article III shall survive the payment of all other Obligations.

ARTICLE IV.

SECURITY

4.01         The Security.  The Obligations will be secured by the Security
Documents described in Schedule 4.01 and any additional Security Documents
hereafter delivered by the Loan Parties and accepted by the Administrative
Agent.

4.02         Agreement to Deliver Security Documents.  The Loan Parties agree to
deliver to further secure the Obligations whenever requested by the
Administrative Agent in its sole and absolute discretion, deeds of trust,
mortgages, chattel mortgages, security agreements, financing statements and
other Security Documents in form and substance reasonably satisfactory to the
Administrative Agent for the purpose of granting, confirming, and perfecting
first and prior liens or security interests in all Oil and Gas Properties now
owned or hereafter acquired by the Loan Parties, as applicable, subject to
Permitted Liens.  The Loan Parties also agree to deliver where applicable, to
deliver whenever requested by the Lenders, title opinions from legal counsel
acceptable to the Lenders or such other evidence of title satisfactory to the
Lenders with respect to the Mortgaged Properties designated by the Lenders,
based upon abstract or record examinations to dates acceptable to the Lenders
and (a) stating that the Loan Party, as applicable, has good and defensible
title to such properties and interests, free and clear of all Liens except
Permitted Liens, (b) confirming that such Oil and Gas Properties are subject to
Security Documents securing the Obligations that constitute and create legal,
valid and duly perfected deed of trust or mortgage liens in such Oil and Gas
Properties and assignments of and security interests in the Oil and Gas
attributable to

30


--------------------------------------------------------------------------------




such Oil and Gas Properties and the proceeds thereof, in each case subject only
to Permitted Liens, and (c) covering such other matters as the Lenders may
reasonably request.

4.03         Perfection and Protection of Security Interests and Liens.  The
Loan Parties will from time to time deliver to the Administrative Agent any
financing statements, amendment, assignment and continuation statements,
extension agreements and other documents, properly completed and executed (and
acknowledged when required) by each Loan Party, as applicable, in form and
substance reasonably satisfactory to the Administrative Agent, which the
Administrative Agent reasonably requests for the purpose of perfecting,
confirming, or protecting any Liens or other rights in Collateral securing any
Obligations.

4.04         Offset.  To secure the repayment of the Obligations the Company
hereby grants the Administrative Agent and each Lender a security interest, a
lien, and a right of offset, each of which shall be in addition to all other
interests, liens, and rights of the Administrative Agent at common law, under
the Loan Documents, or otherwise, and each of which shall be upon and against
(a) any and all moneys, securities or other property (and the proceeds
therefrom) of the Company now or hereafter held or received by or in transit to
the Administrative Agent or any Lender from or for the account of the Company,
whether for safekeeping, custody, pledge, transmission, collection or otherwise,
(b) any and all deposits (general or special, time or demand, provisional or
final) of the Company with the Administrative Agent or any Lender, and (c) any
other credits and claims of the Company at any time existing against the
Administrative Agent or any Lender, including claims under certificates of
deposit. During the existence of any Event of Default, the Administrative Agent
or any Lender is hereby authorized to foreclose upon, offset, appropriate, and
apply, at any time and from time to time, without notice to the Company, any and
all items hereinabove referred to against the Obligations then due and payable.

4.05         Subsidiary Guaranty.

(a)           Each Subsidiary of a Loan Party now existing or created, acquired
or coming into existence after the date hereof, including without limitation,
each of the Guarantors, shall pursuant to Section 7.15, promptly upon request by
the Administrative Agent, execute and deliver to the Administrative Agent an
absolute and unconditional guaranty of the timely repayment, and the due and
punctual performance, of the Obligations of the Company hereunder, which
Guaranty shall be substantially in the form and substance of Exhibit G. The
Company and its Subsidiaries will cause each of their Subsidiaries to deliver to
the Administrative Agent, simultaneously with its delivery of such a Guaranty,
written evidence satisfactory to the Administrative Agent and its counsel that
such Subsidiary has taken all organizational action necessary to duly approve
and authorize its execution, delivery and performance of such Guaranty and any
other documents which it is required to execute.

(b)           Each Loan Party is mutually dependent on each other in the conduct
of their respective businesses, with the credit needed from time to time by each
often being provided by another or by means of financing obtained by one such
Affiliate with the support of the other for their mutual benefit and the ability
of each to obtain such financing is dependent on the successful operations of
the other. The board of directors, managers or general partner, where
applicable, of each Guarantor has determined that such Guarantor’s execution,
delivery and performance of this Agreement may reasonably be expected to
directly or indirectly benefit such Guarantor and is in the best interests of
such Guarantor.

(c)           The direct or indirect value of the consideration received and to
be received by such Guarantor in connection herewith is reasonably worth at
least as much as the liability and obligations

31


--------------------------------------------------------------------------------




of each Guarantor hereunder, and the incurrence of such liability and
obligations in return for such consideration may reasonably be expected to
benefit such Guarantor, directly or indirectly.

(d)           Neither the Company nor any Guarantor is insolvent on the date
hereof (that is, the sum of each Person’s absolute and contingent liabilities,
including the Obligations, does not exceed the fair market value of such
Person’s assets, including any rights of contribution, reimbursement or
indemnity).  Each Loan Party  has capital which is adequate for the businesses
in which such Person is engaged and intends to be engaged. None of the Company
nor any Guarantor has incurred (whether hereby or otherwise), nor does the
Company or Guarantor intend to incur or believe that it will incur, liabilities
which will be beyond its ability to pay as such liabilities mature.

ARTICLE V.

CONDITIONS PRECEDENT

5.01         Conditions of Initial Credit Extensions.  The effectiveness of this
Agreement and the obligation of each Lender to make its initial Loan hereunder
and the obligation of the Issuing Lender to issue Letters of Credit hereunder,
are subject to the condition that the Administrative Agent shall have received
all of the following, in form and substance satisfactory to the Administrative
Agent, and in sufficient copies for each Lender:

(a)           Credit Agreement and Notes.  This Agreement, the Notes, the
Guaranties, the Security Documents and the other Loan Documents executed by each
party thereto;

(b)           Resolutions; Incumbency; Organization Documents, Good Standing. A
certificate of the Secretary or Assistant Secretary of each Loan Party, or in
the event that such Loan Party is a limited partnership, such Person’s general
partner, certifying as of the Effective Date: (i) Resolutions of its board of
directors or members, authorizing the transactions contemplated hereby; (ii) the
names and genuine signatures of the Responsible Officers of such Person,
authorized to execute, deliver and perform, as applicable, this Agreement, the
Notes, the Guaranties, the Security Documents, and all other Loan Documents to
be delivered by such Person; (iii) the Organization Documents of such Person as
in effect as of the Effective Date; (iv) the good standing certificate for such
Person, from its state of incorporation, formation or organization, as
applicable, evidencing its qualification to do business in such state as of a
date no more than thirty (30) days prior to the Effective Date; and (v) as
applicable, certificate(s) of authority for such Person from foreign states
wherein such Person conducts business, evidencing such Person’s qualification to
do business in such state as of a date no more than thirty (30) days prior to
the Effective Date;

(c)           Payment of Fees.  Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses owed pursuant to this Agreement to
the extent then due and payable on the Effective Date, including any such costs,
fees and expenses arising under or referenced in Sections 2.07 and 11.04;

(d)           Certificate.  A certificate signed by a Responsible Officer, dated
as of the Effective Date, stating that (i) the representations and warranties
contained in Article VI are true and correct in all material respects on and as
of such date, as though made on and as of such date; (ii) no

32


--------------------------------------------------------------------------------




litigation is pending or threatened against any of the Loan Parties in which
there is a reasonable probability of an adverse decision which would result in a
Material Adverse Effect; and (iii) there has occurred no event or circumstance
that has resulted or could reasonably be expected to result in a Material
Adverse Effect;

(e)           Insurance Certificates.  Insurance certificates in form and
substance reasonably satisfactory to the Administrative Agent, from the
Company’s insurance carriers reflecting the current insurance policies required
under Section 7.08 including any necessary endorsements to reflect the
Administrative Agent as additional insured and loss payee for the ratable
benefit of the Lender;

(f)            Corporate Due Diligence. Due diligence review satisfactory to the
Administrative Agent including but not limited to review of and satisfaction
with the legal structure of the Loan Parties, and consolidated pro-forma
financial statements;

(g)           Reserve Engineering. The Lenders shall have completed, to their
satisfaction, an independent engineering review of the Oil and Gas Properties;

(h)           Environmental. Copies of all environmental assessments, reports
and other information in the possession or control of the Loan Parties, with
contents and findings satisfactory to Administrative Agent and the Lenders with
respect to the Mortgaged Properties;

(i)            Title.  The Loan Parties shall have good and defensible title, on
at least 80% of the net present value of the Oil and Gas Properties (the net
present value of which has been determined by a discount factor of 10%) subject
to no other liens, other than Permitted Liens, evidenced by current opinions of
title or other title information satisfactory to the Administrative Agent and
the Lenders and substantially all of such Oil and Gas Properties shall be
covered by the Mortgages;

(j)            Material Contracts. Copies of all material contracts entered into
by the Loan Parties to the extent requested by Administrative Agent or the
Lenders;

(k)           Equity Pledge.  To the extent certificated, the Loan Parties shall
have delivered to Administrative Agent original certificates for all Equity held
by such Loan Party, pledged under the Security Documents, together with undated,
blank stock powers for each certificate, representing all issued and outstanding
Equity of each such Person;

(l)            Opinion of Counsel. Opinions of Latham & Watkins LLP and Bright
and Brown, as counsel for the Loan Parties, an opinion of Tom Throne, as local
Wyoming counsel for the Company and Phoenix Production Company, and an opinion
of Ballard, Spahr, Andrews & Ingersoll, LLP, as local Colorado counsel for the
Company and Preventive Maintenance Service LLC, covering such matters as
Administrative Agent may require and in form and substance satisfactory to
Administrative Agent dated as of the Effective Date, and a reliance letter from
Vinson & Elkins LLP, as securities counsel for the Parent, allowing
Administrative Agent and Lenders to rely on the opinion from Vinson & Elkins LLP
issued to Parent’s underwriter in connection with the IPO, in form and substance
satisfactory to Administrative Agent dated as of the Effective Date;

(m)          Assumption.  The Company shall have consummated (i) the assumption
of a portion of BreitBurn Energy Company L.P.’s principal obligations under the
“Prior Credit Agreement” as defined in the BEC Credit Agreement and (ii) the
assumption of certain of BreitBurn Energy Company L.P.’s “Existing Lender
Derivative Contracts” as defined in the BEC Credit Agreement, each on terms
reasonably satisfactory to Administrative Agent.

33


--------------------------------------------------------------------------------




(n)           IPO.  Parent shall have consummated its IPO on or before October
31, 2006, on terms and conditions substantially in conformity with the S-1
Filing, with no material change in the pro forma financial statements as of
December 31, 2005, and with at least $99,700,000 in net proceeds resulting from
such IPO.

(o)           BEC Credit Agreement. Evidence satisfactory to Administrative
Agent that all conditions precedent under the BEC Credit Agreement have been
satisfied and the transactions contemplated therein are capable of consummation
simultaneously with the consummation of the transactions hereunder.

(p)           Operating Accounts.  The Loan Parties shall maintain all of their
principal depository and operating accounts with the Administration Agent.

(q)           Other Documents.  Such other approvals, opinions, documents or
materials as the Administrative Agent or any Lender may reasonably request.

5.02         Conditions to All Loans.  The obligation of each Lender to make any
Loan (including its initial Loan) or to continue or convert any Loan under
Section 2.03 (but specifically excluding the conversion of LIBOR Loans on the
last day of the Interest Period therefor into Base Rate Loans or the
continuation of Base Rate Loans) is subject to the satisfaction of the following
conditions precedent on the relevant Borrowing Date or Conversion/Continuation
Date and immediately after giving effect to such Borrowing or
Conversion/Continuation:

(a)           Notice.  The Administrative Agent shall have received a Notice of
Borrowing or a Notice of Conversion/Continuation, as applicable;

(b)           Continuation of Representations and Warranties. The
representations and warranties in Article VI shall be true and correct in all
material respects on and as of such Borrowing Date or Conversion/Continuation
Date with the same effect as if made on and as of such Borrowing Date or
Conversion/Continuation Date (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they shall be true
and correct as of such earlier date);

(c)           Continuation of Covenants. Each Loan Party  shall be in compliance
with the covenants in Articles VII and VIII;

(d)           No Material Adverse Effect. No Material Adverse Effect shall have
occurred or shall exist from such Borrowing or continuation or conversion; and

(e)           No Existing Default.  No Default or Event of Default shall exist
or shall result from such Borrowing or continuation or conversion.

Each Notice of Borrowing or Notice of Conversion/Continuation submitted by the
Company hereunder shall constitute a representation and warranty by Each Loan
Party , as of the date of each such notice and as of each Borrowing Date or
Conversion/Continuation Date, as applicable, that the conditions in Section 5.02
are satisfied.

34


--------------------------------------------------------------------------------




ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

Each of the Loan Parties represent and warrant to the Administrative Agent and
each Lender that:

6.01         Organization, Existence and Power. Each Loan Party: (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation; (b) has the power and authority and all material
governmental licenses, authorizations, consents and approvals to own its assets,
carry on its business and to execute, deliver, and perform its obligations under
the Loan Documents; (c) is duly qualified as a foreign corporation and is
licensed and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification or license, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (d) is in
compliance in all material respects with all Requirements of Law.

6.02         Corporate Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of this Agreement and each other Loan
Document to which such Person is a party, have been duly authorized by all
necessary organizational action, and do not and will not: (a) contravene the
terms of any of that Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, any
document evidencing any Contractual Obligation to which such Person is a party
that would be prior to the Liens granted to the Administrative Agent for the
benefit of the Lenders or otherwise that would constitute a Material Adverse
Effect or any order, injunction, writ or decree of any Governmental Authority to
which such Person or its property is subject; or (c) violate any Requirement of
Law, that would constitute a Material Adverse Effect,  including, without
limitation, any California Requirement of Law promulgated with respect to
preparedness and damage prevention associated with earthquakes.

6.03         Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document to which it is a party, except for
filings necessary to obtain and maintain perfection of Liens; routine filings
related to the Loan Parties and the operation of their business; and such
filings as may be necessary in connection with Lenders’ exercise of its remedies
hereunder.

6.04         Binding Effect.  This Agreement and each other Loan Document to
which any Loan Party is a party constitute the legal, valid and binding
obligations of such Person to the extent it is a party thereto, enforceable
against such Person in accordance with their respective terms, except as
enforceability may be limited by applicable Bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

6.05         Litigation.  Unless specifically disclosed in Schedule 6.05
attached hereto, there are no actions, suits, proceedings, claims or disputes
pending, or to the knowledge of the Loan Parties, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, against any
Loan Party, or any of their respective Properties which: (a) purport to affect
or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby; or (b) if determined adversely to
such Loan Party would reasonably be expected to have a Material Adverse Effect.
To the knowledge of each Loan Party, no injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
the transactions provided for herein or therein not be consummated as herein or
therein provided.

6.06         No Default.  No Default or Event of Default exists or would be
reasonably expected to result from the incurring of any Obligations by the Loan
Parties.  As of the Effective Date, no Loan Party

35


--------------------------------------------------------------------------------




is in default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect, or that would, if such default had
occurred after the Effective Date, create an Event of Default under Subsection
9.01(e). Each Loan Party is in compliance with all requirements of any
Governmental Authority applicable to it or its Property and all agreements and
other instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other authorizations granted by
Governmental Authorities necessary for the ownership of its Property and the
present conduct of its business, except in each case where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

6.07         ERISA Compliance.  Except as specifically disclosed in Schedule
6.07:

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law.  Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS and to the knowledge of the
Company, nothing has occurred which would cause the loss of such qualification.
Each Loan Party and each ERISA Affiliate has made all required contributions to
any Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

(b)           There are no pending or, to the knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect.  There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect.

(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA);  (iv) no Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) no Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) or ERISA.

6.08         Margin Regulations.  The proceeds of the Loans shall be used solely
for the purposes set forth in and permitted by Section 7.16. No Loan Party is
generally engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

6.09         Title to Properties.  Subject to Permitted Liens, the Loan Parties
shall each have good and defensible title to all of their respective Oil and Gas
Properties evaluated in the most recently delivered Reserve Report, and except
for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and each Loan Party
shall have good title to all other Oil and Gas Properties necessary or used in
the ordinary conduct of their respective businesses. After giving full effect to
the Permitted Liens, any Loan Party specified as the owner under the most
recently delivered Reserve Report owns the net interests in production
attributable to the Oil and Gas Properties as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate such Loan Party to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in the
most recently delivered Reserve Report that is not

36


--------------------------------------------------------------------------------




offset by a corresponding proportionate increase in such Loan Party’s net
revenue interest in such Property. No consents or rights of first refusal exist
or remain outstanding with respect to such Loan Party’s interest in the
Mortgaged Properties assigned to it pursuant to any Acquisition of Oil and Gas
Properties other than Permitted Liens.  As of the Effective Date, the property
of the Loan Parties is subject to no Liens, other than Permitted Liens.

6.10         Oil and Gas Reserves.  Each Loan Party is and will hereafter be, in
all material respects, the owner of the Oil and Gas that it purports to own from
time to time in and under its Oil and Gas Properties, together with the right to
produce the same.  The Oil and Gas Properties are not subject to any Lien other
than as set forth in the financial statements referred to in Section 6.14, as
disclosed to the Lenders in writing prior to the date of this Agreement and
Permitted Liens.  All Oil and Gas have been and will hereafter be produced, sold
and delivered in accordance in all material respects with all applicable laws
and regulations of govern­mental authority; each of the Loan Parties has
complied in all material respects and will hereafter use commercially reasonable
efforts to comply with all material terms of each oil, gas and mineral lease and
any other agreement comprising its Oil and Gas Properties; and all such oil, gas
and mineral leases and other agreements have been and will hereafter be
maintained in full force and effect.  Provided, however that nothing in this
Section 6.10 shall prevent any Loan Party from abandoning any well or
forfeiting, surrendering, releasing or defaulting under any lease in the
ordinary course of business which is not disadvantageous in any way to the
Lenders and which, in the opinion of such Loan Party, is in its best interest,
and such Loan Party is and will hereafter be in compliance with all obligations
hereunder.  All of the Loan Party’s Operating Agreements and Operating Leases
with respect to its Oil and Gas Properties are and will hereafter be enforceable
in all material respects in accordance with their terms except as such may be
modified by applicable bankruptcy law or an order of a court in equity.

6.11         Initial Reserve Report.  The Company has heretofore delivered to
the Lenders a true and complete copy of a report, dated effective as of December
21, 2005, prepared by Netherland, Sewell and Associates, Inc. (the “Initial
Reserve Report”) relating to an evaluation of the Oil and Gas attribut­able to
certain of the Mortgaged Properties described therein.  To the  knowledge of the
Company, (a) the assumptions stated or used in the preparation of the Initial
Reserve Report are reasonable, (b) all information furnished by the Company to
Netherland, Sewell and Associates, Inc. (the “Independent Engineer”) for use in
the preparation of the Initial Reserve Report was accurate in all material
respects, (c) there has been no material adverse change in the amount of the
estimated Oil and Gas shown in the Initial Reserve Report since the date
thereof, except for changes which have occurred as a result of production in the
ordinary course of business, and (d) the Initial Reserve Report does not omit
any material statement or information necessary to cause the same not to be
misleading to the Lenders.

6.12         Gas Imbalances. There are no gas imbalances, take or pay or other
prepayments with respect to any of the Oil and Gas Properties which would
require the Loan Parties to deliver Oil and Gas produced from any of the Oil and
Gas Properties at some future time without then or thereaf­ter receiving full
payment therefor exceeding 50,000 Mcf of gas (on an Mcf equivalent basis) in the
aggregate.

6.13         Taxes.  The Loan Parties have filed all federal tax returns and
reports required to be filed, and have paid all federal taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. The Loan Parties have filed
all state and other non-federal tax returns and reports required to be filed,
and have paid all state and other non-federal taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets prior to delinquency thereof, except those which are being contested in
good faith by appropriate proceedings and

37


--------------------------------------------------------------------------------




for which adequate reserves have been provided in accordance with GAAP.  To the
knowledge of the Loan Parties, there is no proposed tax assessment against any
Loan Party that would, if made, reasonably be expected to have a Material
Adverse Effect.

6.14         Financial Condition.

(a)           The Company has heretofore furnished to the Lenders the pro forma
financial statements set forth in the S-1 Filing. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent, the Company and its Subsidiaries and
Unrestricted Subsidiaries as of such dates and for such periods in accordance
with GAAP subject to year-end audit adjustments and the absence of footnotes in
the case of the unaudited quarterly financial statements.

(b)           Since March 31, 2006, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and the business of the Parent and the Loan Parties have been
conducted only in the ordinary course consistent with past business practices.

6.15         Environmental Matters.  Except as described on Schedule 6.15 hereto
or as could not be reasonably expected to have a Material Adverse Effect (or
with respect to (c) and (d) below, where the failure to take such actions could
not be reasonably expected to have a Material Adverse Effect):

(a)           neither any Property of any Loan Party, nor the operations
conducted thereon, violate Environmental Laws.

(b)           no Property of any Loan Party, nor the operations currently
conducted thereon by any Loan Party, or, to the knowledge of such Loan Party, no
operations conducted thereon by any prior owner or operator of such Property,
are in violation of or subject to any existing, or to the knowledge of such Loan
Party, pending or threatened action, suit, investigation, inquiry or proceeding
by or before any court or Governmental Authority under Environmental Laws.

(c)           all notices, permits, licenses, exemptions, and approvals, if any,
required to be obtained or filed under any Environmental Law in connection with
the operation or use of any and all Property by each Loan Party, including,
without limitation, past or present treatment, storage, disposal or release of a
hazardous substance, oil and gas waste or hazardous waste into the environment,
have been duly obtained or filed or requested, and each Loan Party is in
compliance with the material terms and conditions of all such notices, permits,
licenses, exemptions and approvals.

(d)           all hazardous substances, hazardous waste and oil and gas waste,
if any, generated by the Company or any of its Subsidiaries at any and all
Property of any Loan Party have in the past been transported, treated and
disposed of in compliance with Environmental Laws then in effect, and, to the
knowledge of such Loan Party, transport carriers and treatment and disposal
facilities known by such Loan Party to have been used by it are not the subject
of any existing action, investigation or inquiry by any Governmental Authority
under any Environmental Laws.

(e)           no hazardous substances, hazardous waste or oil and gas waste,
have been disposed of or otherwise released by any Loan Party on or to any
Property of such Loan Party except in compliance with Environmental Laws.

38


--------------------------------------------------------------------------------




(f)            no Loan Party has any known pending assessment, investigation,
monitoring, removal or remedial obligations under applicable Environmental Laws
in connection with any release or threatened release of any hazardous substance,
hazardous waste or oil and gas waste into the environment by any Loan Party.

6.16         Regulated Entities.  None of the Loan Parties, or any Person
controlling the Company or the Guarantors, is an “Investment Company” within the
meaning of the Investment Company Act of 1940. None of the Loan Parties, or any
Person controlling the Company or the Guarantors, is subject to regulation under
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code, or any other Federal or state statute or regulation limiting its ability
to incur Indebtedness.

6.17         No Burdensome Restrictions. No Loan Party is a party to or bound by
any Contractual Obligation, or subject to any restriction in any Organization
Document, or any Requirement of Law, which would reasonably be expected to have
a Material Adverse Effect.

6.18         Copyrights, Patents, Trademarks and Licenses, etc. Each Loan Party
owns or is licensed or otherwise have the right to use all of the material
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses, without material conflict with the
rights of any other Person.  To the  knowledge of any Loan Party, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party
infringes in a material respect upon any rights held by any other Person. 
Except as specifically disclosed in Schedule 6.05, no claim or litigation
regarding any of the foregoing is pending or threatened, and no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard or code is pending or, to the knowledge of any Loan Party, proposed,
which, in either case, could reasonably be expected to have a Material Adverse
Effect.

6.19         Subsidiary. The Company has no Subsidiary, Unrestricted Subsidiary
or other material equity investment other than those specifically disclosed in
Schedule 6.19 hereto. The Company owns the percentage interest of all issued and
outstanding Equity in each Subsidiary, Unrestricted Subsidiary or other material
equity investment described on Schedule 6.19. Parent owns one hundred percent
(100%) of the issued and outstanding equity in the Company. The Company may
update and replace Schedule 6.19 from time to time to reflect changes resulting
from transactions or other events permitted hereunder.

6.20         Insurance. The Properties of each Loan Party is insured with
financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or such other Loan Party
operates.

6.21         Derivative Contracts.  As of the date hereof Schedule 6.21 sets
forth, a true and complete list of all Derivative Contracts of the Loan Parties,
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark-to-market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied) and the counterparty to each such agreement.

6.22         Full Disclosure.  None of the representations or warranties made by
any Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, written statement or certificate furnished by or on behalf of
any Loan Party in connection with the Loan Documents, taken as whole, contains
any untrue statement of a material fact known to any Loan Party, or omits any
material fact known to any Loan Party,

39


--------------------------------------------------------------------------------




required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.

6.23         Solvency. The Loan Parties, taken as a whole, and individually, are
Solvent.

ARTICLE VII.

AFFIRMATIVE COVENANTS

So long as the Issuing Lender or any Lender shall have any Commitment hereunder,
or any Loan, Letter of Credit or other Obligation shall remain unpaid or
unsatisfied, unless the Lenders waive compliance in writing:

7.01         Financial Statements.  Each of the Loan Parties shall maintain, for
itself and each of its Subsidiaries, on a consolidated basis, a system of
accounting established and administered in accordance with GAAP and deliver, or
cause to be delivered, to Administrative Agent, with sufficient copies for each
Lender:

(a)           no later than fifteen (15) days following the date required by
applicable SEC rules (without giving effect to any extensions available
thereunder) for the filing of such financial statements after the end of each
fiscal year of Parent:

(i)          the audited consolidated balance sheet and related statements of
income, partners equity and cash flows of  Parent as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all (A) reported on by a nationally recognized independent
public accounting firm (the “Independent Auditor”) (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition,
results of operations and cash flows of Parent and its consolidated Subsidiaries
(including each Unrestricted Subsidiary) on a consolidated basis in accordance
with GAAP consistently applied, and (B) certified by a Responsible Officer as
fairly presenting in all material respects, the financial condition, results of
operations and cash flows of Parent and its consolidated Subsidiaries (including
each Unrestricted Subsidiary) on a consolidated basis in accordance with GAAP
consistently applied;

(ii)           unaudited annual consolidating balance sheet and consolidating
statement of income for Parent and its consolidated Subsidiaries (including each
Unrestricted Subsidiary) as of the end of such year, certified by a Responsible
Officer as fairly presenting in all material respects, the financial condition,
results of operations of Parent and its consolidated Subsidiaries (including
each Unrestricted Subsidiary) on a consolidated basis in accordance with GAAP
consistently applied; and

(iii)        the unaudited consolidated balance sheet and related statements of
income, partners equity and cash flows of the Company as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous final year, and unaudited consolidating balance sheets and statements
of income, all certified by a Responsible Officer as fairly presenting in all
material respects, the financial condition, results of operations and cash flows
of the Company and its consolidated Subsidiaries (including each Unrestricted
Subsidiary) on a consolidated basis in accordance with GAAP consistently
applied, subject to the absence of footnotes.

40


--------------------------------------------------------------------------------




(b)           no later than fifteen (15) days following the date required by
applicable SEC rules (without giving effect to any extensions available
thereunder) for the filing of such financial statements after the end of each of
the first three fiscal quarters of each fiscal year of Parent:

(i)          the unaudited consolidated balance sheet and related statements of
income, partners equity and cash flows of Parent as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of ), the
previous fiscal year, all certified by a Responsible Officer as fairly
presenting in all material respects, the financial condition, results of
operations and cash flows of Parent and its consolidated Subsidiaries (including
each Unrestricted Subsidiary) on a consolidated basis in accordance with GAAP
consistently applied, subject to the absence of footnotes; and

(ii)         the unaudited consolidated balance sheet and related statements of
income, partners equity and cash flows of the Company as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Responsible Officer as fairly
presenting in all material respects, the financial condition, results of
operations and cash flows of the Company and its consolidated Subsidiaries
(including each Unrestricted Subsidiary) on a consolidated basis in accordance
with GAAP consistently applied, subject to the absence of footnotes.

7.02         Certificates; Other Production and Reserve Information.  The
Company shall furnish to the Administrative Agent, with sufficient copies for
each Lender:

(a)           As soon as available, but not later than 45 days after the close
of each month, a Monthly Status Report in a form reasonably acceptable to the
Lenders, as of the last day of the immediately preceding month;

(b)           Concurrently with any delivery of financial statements under
Subsections 7.01(a) and (b), a certificate of a Responsible Officer, in form and
substance satisfactory to the Administrative Agent, setting forth as of the last
Business Day of such fiscal quarter or fiscal year, a true and complete list of
all Derivative Contracts of each Loan Party, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 8.05, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement;

(b)           Concurrently with the delivery of the statements referred to in
Subsection 7.01(b) and within sixty (60) days following the end of the Company’s
fiscal year, a Pricing Grid Certificate executed by a Responsible Officer;

(c)           Concurrently with the delivery of the statements and reports
referred to in Subsections 7.01(a) and (b), and 7.02(a) a Compliance Certificate
executed by a Responsible Officer;

(d)           Annually commencing April 15, 2007, dated as of January 1st of
such year, a Reserve Report prepared by the Independent Engineer or other
independent petroleum engineer reasonably acceptable to Administrative Agent and
the Company, and annually, commencing October 15, 2006, dated as of July 1st of
such year, a Reserve Report prepared by personnel of the Company and certified
by a Responsible Officer of the Company as true and correct in all material
respects. Each Reserve Report shall be in form and substance reasonably
satisfactory to the Lenders. With the delivery

41


--------------------------------------------------------------------------------




of each Reserve Report, the Company shall provide to the Administrative Agent
and the Lenders a certificate from a Responsible Officer certifying that in all
material respects: (i) the information contained in the Reserve Report and any
other information delivered in connection therewith is true and correct, (ii)
the Loan Parties own good and defensible title to the Oil and Gas Properties
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 8.01, (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments in excess of the volume specified in Section 6.12 with
respect to their Oil and Gas Properties evaluated in such Reserve Report that
would require any Loan Party to deliver Oil and Gas either generally or produced
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (iv) none of their proved Oil and Gas
Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its proved Oil and Gas Properties sold and in such
detail as reasonably required by the Administrative Agent, (v) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
most recently delivered Reserve Report and (vi) attached thereto is a schedule
of the Oil and Gas Properties evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating the percentage of the present value that
such Mortgaged Properties represent;

(e)           Promptly after the furnishing thereof, copies of all periodic and
other financial reports and other financial materials (not otherwise required to
be delivered within a specific timeframe pursuant to the terms hereof)
distributed by Parent to Provident Energy Trust or any of its Subsidiaries;

(f)            Promptly after the furnishing thereof, copies of any financial
statement, report or notice furnished to or by any Person pursuant to the terms
of any preferred stock designation, indenture, loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 7.02;

(g)           Promptly within 15 days after filing with the SEC copies of each
report or Form 8-K (or any successors substitute forms that the Parent is
required to file with the SEC).

(h)           Concurrently with the delivery of any Reserve Report to the
Administrative Agent pursuant to Subsection 7.02(e), or after an Event of
Default, upon request, a list of all Persons purchasing Oil and Gas from any of
the Loan Parties;

(i)            Prompt written notice, and in any event within three (3) Business
Days, of the occurrence of any Casualty Event;

(j)            Prompt written notice (and in any event within thirty (30) days
prior thereto) of any change (i) in any Loan Party’s organizational name or in
any trade name used to identify such Person in the conduct of its business or in
the ownership of its Properties, (ii) in the location of any Loan Party’s chief
executive office or principal place of business, (iii) in any Loan Party’s
identity or organizational structure or in the jurisdiction in which such Person
is incorporated or formed, (iv) in any Loan Party’s jurisdiction of organization
or such Person’s organizational identification number in such jurisdiction of
organization, and (v) in any Loan Party’s federal taxpayer identification
number, if any;

(k)           Promptly upon the request of the Administrative Agent, such copies
of all geological, engineering and related data contained in any of Loan
Parties’ files or readily accessible to the Loan Party relating to the Oil and
Gas Properties as may reasonably be requested;

(l)            On request by the Administrative Agent, based upon the
Administrative Agent’s or Lenders’ good faith belief that any Loan Party’s title
to the Mortgaged Properties or the Administrative

42


--------------------------------------------------------------------------------


Agent’s lien thereon is subject to claims of third parties, or if required by
regulations to which the Administrative Agent or any of the Lenders is subject,
title and mortgage lien evidence satisfactory to the Administrative Agent
covering such Mortgaged Property as may be designated by the Administrative
Agent, covering such Loan Party’s title thereto and evidencing that the
Obligations are secured by liens and security interests as provided in this
Agreement and the Security Documents;

(m)          As soon as available, and in any event within 90 days after the end
of each fiscal year, a business and financial plan for Parent (in form
reasonably satisfactory to the Administrative Agent), prepared by a Responsible
Officer, setting forth for the fiscal year most recently ended, quarterly
financial projections and budgets for the Parent, and for four fiscal years
thereafter yearly financial projections and budgets; and

(n)           Promptly, such additional information regarding the business,
financial or corporate affairs of the Loan Parties as the Administrative Agent,
at the reasonable request of any Lender, may from time to time request.

7.03         Notices.  The Company shall promptly notify the Administrative
Agent:

(a)           of the occurrence of any Default or Event of Default or any event
or circumstance that would reasonably be expected to become a Default or Event
of Default;

(b)           of any matter that has resulted or may reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Parent, the Company or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Parent, the Company or any Subsidiary and any Governmental
Authority; (iii) the commencement of, or any material development in, any
litigation, proposed legislation, ordinance or regulation of a Governmental
Authority, or proceeding affecting Parent, the Company or any Subsidiary;
including pursuant to any applicable Environmental Laws; or (iv) revocation,
cancellation or failure to renew any license, permit or franchise where such
revocation, failure or loss could reasonably be expected to have a Material
Adverse Effect;

(c)           of any material change in accounting policies or financial
reporting practices by Parent, the Company or any of its Subsidiaries; or

(d)           of the formation or acquisition of any Subsidiary.

Each notice under this Section 7.03 shall be accompanied by a written statement
by a Responsible Officer setting forth details of the occurrence referred to
therein, and stating what action such Loan Party proposes to take with respect
thereto and at what time.  Each notice under Subsection 7.03(a) shall describe
with particularity any and all clauses or provisions of this Agreement or other
Loan Document that have been (or foreseeably will be) breached or violated.

7.04         Preservation of Company Existence, Etc.  Each Loan Party shall:

(a)           preserve and maintain in full force and effect its legal
existence, and maintain its good standing under the laws of its state or
jurisdiction of formation, provided however, that the wind-up of any Subsidiary
shall be permitted either to the extent assets of such Subsidiary are not
transferred to any party other than the Company or another Subsidiary;

(b)           preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its

43


--------------------------------------------------------------------------------




business except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect;

(c)           use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect; and

(d)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

7.05         Maintenance of Property.  Each Loan Party  shall maintain and
preserve all its Property which is used or useful in its business in good
working order and condition, ordinary wear and tear excepted and to use the
standard of care typical in the industry in the operation and maintenance of its
facilities except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect provided, however, that nothing in this Section
7.05 shall prevent such Loan Party from abandoning any well or forfeiting,
surrendering, releasing or defaulting under any lease in the ordinary course of
business which is not materially disadvantageous in any way to the Lenders and
which, in its opinion, is in the best interest of such Loan Party, and each such
Loan Party is and will hereafter be in compliance with all obligations
hereunder.

7.06         Title Information.

(a)           On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Subsection 7.02(e), the Company will
deliver title information in form and substance acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the total net present value (determined by a
discount factor of 10%) of the proved Oil and Gas Properties evaluated by such
Reserve Report.

(b)           If the Company has provided title information for additional
Properties under Subsection 7.06(a), the Company shall, within 60 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 8.01 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Permitted
Liens having an equivalent value or (iii) deliver title information in form and
substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the net present value (determined by a discount factor of
10%) of the Oil and Gas Properties evaluated by such Reserve Report.

(c)           If the Company is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Company does not comply with the requirements to provide acceptable title
information covering 80% of the net present value (determined by a discount
factor of 10%) of the Oil and Gas Properties evaluated in the most recent
Reserve Report, such default shall not be a Default, but instead the
Administrative Agent and/or the Majority Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the

44


--------------------------------------------------------------------------------




Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Majority Lenders are not reasonably satisfied with title to any
Mortgaged Property after the 60-day period has elapsed, such unacceptable
Mortgaged Property shall not count towards “the 80% requirement”, and the
Administrative Agent may send a notice to the Company and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Majority Lenders to cause the Company to be in compliance with the
requirement to provide acceptable title information on 80% of the net present
value (determined by a discount factor of 10%) of the Oil and Gas Properties. 
This new Borrowing Base shall become effective immediately after receipt of such
notice.

7.07         Additional Collateral.  In connection with each redetermination of
the Borrowing Base, the Company shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Subsection 7.02(e)) to ascertain
whether the Mortgaged Properties represent at least 80% of the total net present
value (determined by a discount factor of 10%) of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production.  In the event that the Mortgaged Properties do not represent at
least 80% of such total net present value, then the Company shall, and shall
cause each Loan Party to, grant, within thirty (30) days of delivery of the
certificate required under Subsection 7.02(e), to the Administrative Agent or
its designee as security for the Obligations a first-priority Lien interest on
additional Oil and Gas Properties not already subject to a Lien of the Security
Documents such that after giving effect thereto, the Mortgaged Properties will
represent at least 80% of such total net present value.  All such Liens will be
created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security Documents,
all in form and substance reasonably satisfactory to the Administrative Agent or
its designee and in sufficient executed (and acknowledged where necessary or
appropriate) counterparts for recording purposes.

7.08         Insurance.  Each Loan Party shall maintain, with financially sound
and reputable independent insurers, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral for the Loan shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insured” and provide that the insurer will give at
least 30 days prior notice of any cancellation to the Administrative Agent.

7.09         Payment of Obligations.  Each Loan Party  shall pay and discharge
prior to delinquency, all their respective obligations and liabilities,
including: (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by such Loan Party; (b) all lawful claims which,
if unpaid, would by law become a Lien upon its Property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness; except in each of (a), (b) and (c), where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

7.10         Compliance with Laws.  Each Loan Party  shall comply in all
material respects with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including Environmental Laws, the
Federal Fair Labor Standards Act and any California Requirement of Law
promulgated with respect to earthquakes), except (a) such as may be contested in
good faith or as to

45


--------------------------------------------------------------------------------




which a bona fide dispute may exist or (b) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

7.11         Compliance with ERISA. Each Loan Party shall, and shall cause each
of its ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code.

7.12         Inspection of Property and Books and Records.  Each Loan Party
shall maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Loan Party. Each Loan Party  shall permit, representatives and independent
contractors of the Administrative Agent or any Lender to visit and inspect any
of their respective properties, to examine their respective company, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
managers, directors, officers, and independent public accountants, all at the
expense of the Loan Parties and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to such Loan Party; provided, however, when an Event of Default exists the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Company at any time during normal business hours and without advance notice.

7.13         Environmental Laws.

(a)           Each Loan Party  shall conduct its operations and keep and
maintain its property in compliance with all Environmental Laws and maintain all
environmental, health and safety permits, licenses and authorizations necessary
for its operations and will maintain such in full  force and effect  except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect. Each Loan Party shall promptly commence and diligently prosecute
to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Loan Parties’
Properties, which failure to commence and diligently prosecute to completion
could reasonably be expected to have a Material Adverse Effect.

(b)           Each Loan Party  shall establish and implement, such procedures as
may be reasonably necessary to continuously determine and assure that the Loan
Party’s obligations under this Section 7.13 are timely and fully satisfied,
which failure to establish and implement could reasonably be expected to have a
Material Adverse Effect

(c)           Each Loan Party will promptly furnish to the Administrative Agent
all written notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by such Loan Party, or of which
it has notice, pending or threatened against such Loan Party, by any
Governmental Authority with respect to any alleged violation of or
non-compliance with any Environmental Laws or any permits, licenses or
authorizations in connection with its ownership or use of its Properties or the
operation of its business, except where any such alleged violations or incidents
of non-compliance would not, individually or in the aggregate, result in a
penalty, assessment, fine or other cost or liability exceeding $100,000.

46


--------------------------------------------------------------------------------




(d)           Each Loan Party will promptly furnish to the Administrative Agent
all requests for information, notices of claim, demand letters, and other
notifications, received by such Loan Party in connection with its ownership or
use of its Properties or the conduct of its business, relating to potential
responsibility with respect to any investigation or clean-up of hazardous
materials at any location, except where any such alleged responsibility would
not, individually or in the aggregate, result in a penalty, assessment, fine or
other cost or liability exceeding $100,000.

7.14         New Subsidiary/Unrestricted Subsidiary. If, at any time after the
date of this Agreement, (a) any new Subsidiary is acquired or created, or (b)
any new Unrestricted Subsidiary is permitted by the Lenders, as to any Loan
Party, then such Loan Party shall execute and deliver a Security Agreement to
the Administrative Agent, whereby such Loan Party pledges all of its Equity in
such Subsidiary or Unrestricted Subsidiary.

7.15         New Subsidiary Guarantors. If, at any time after the date of this
Agreement, there exists any Subsidiary of a Loan Party that is not a Guarantor
hereunder, then such Loan Party shall cause each such Subsidiary to execute and
deliver a Guaranty to the Administrative Agent.

7.16         Use of Proceeds. The Company shall use the proceeds of the Loans
(a) to refinance a portion of BreitBurn Energy Company, L.P.’s Indebtedness to
the extent secured by Oil and Gas Properties assigned to the Company or its
Subsidiaries, as applicable, by BreitBurn Energy Company, L.P., (b) for standby
letters of credit up to the sub-facility amount of $5,000,000, (c) for working
capital purposes (including capital expenditures made for the exploration and
development of Oil and Gas Properties) of the Company, (d) for general company
purposes of the Company, and (e) for acquisitions permitted under Section 8.04
and Restricted Payments permitted under Section 8.09. The Company shall use the
Letters of Credit as support for Derivative Contracts and for other general
company purposes of the Company and its Subsidiaries.

7.17         Operating Accounts. The Loan Parties shall maintain with
Administrative Agent all primary operating and depository accounts.

7.18         Phase I Reports.  As soon as available, and in any case within
fifteen (15) days prior to closing any Acquisition of Oil and Gas Properties by
it, such Loan Party shall deliver to the Lenders a Phase I report covering such
Oil and Gas Properties to be acquired in form and substance satisfactory to the
Administrative Agent.

7.19         Further Assurances.

(a)           Each Loan Party  will promptly cure any defects in the creation
and issuance of the Notes and the execution and deliv­ery of this Agreement, the
Security Documents or any other instruments referred to or mentioned herein or
therein.  The Company at its expense will promptly do all acts and things, and
will execute and file or record, all instruments reasonably requested by the
Administrative Agent, to establish, perfect, maintain and continue the perfected
security interest of the Administrative Agent in or the Lien of the
Administrative Agent on the Mortgaged Properties.  Upon request by the
Administrative Agent, each Loan Party  shall promptly execute such additional
Security Documents covering any new Oil and Gas Properties reflected on the
Monthly Status Reports or any new Subsidiaries of the Loan Parties.  The Company
will pay the reasonable costs and expenses of all filings and recordings and all
searches deemed necessary by the Administrative Agent to establish and determine
the validity and the priority of the Liens created or intended to be created by
the Security Documents; and such Loan Party will satisfy all other claims and
charges which in the reasonable opinion of the

47


--------------------------------------------------------------------------------




Administrative Agent might prejudice, impair or otherwise affect any of the
Mortgaged Properties or any Liens thereon in favor of the Administrative Agent
for the benefit of the Issuing Lender and the Lenders.

(b)           Each Loan Party  hereby authorizes the Administrative Agent to
file one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property without the signature of
such Loan Party where permitted by law. A carbon, photographic or other
reproduction of the Security Documents or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.  The Administrative Agent will promptly send
such Loan Party any financing or continuation statements it files without the
signature of such Loan Party and the Administrative Agent will promptly send the
Company the filing or recordation information with respect thereto.

ARTICLE VIII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, unless the Lenders waive
compliance in writing:

8.01         Limitation on Liens.  Each Loan Party agrees that it shall not,
directly or indirectly, make, create, incur, assume or suffer to exist any Lien
upon or with respect to any part of its property, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):

(a)           any Lien created under any Loan Document;

(b)           Liens for taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non-payment thereof is permitted by Section 7.09;

(c)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
(whether by law or by contract) which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(d)           Liens consisting of pledges or deposits required in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(e)           Liens on the Property of such Loan Party securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), statutory obligations, (ii) contingent obligations on surety and appeal
bonds, and (iii) other non-delinquent obligations of a like nature; in each
case, incurred in the ordinary course of business;

(f)            easements, rights-of-way, restrictions, defects or other
exceptions to title (including, but not limited to, the contractual nature of
the Company’s interest in the Brea Oil Field, Orange County, California, and the
failure of certain Indian Tribes to act on assignment consents in certain
Wyoming properties in connection with the acquisition by the Company of
Properties from Nautilus Resources, LLC and Phoenix Production Company) and
other similar encumbrances incurred in the ordinary course of business which, in
the aggregate, are not substantial in amount, are not incurred to

48


--------------------------------------------------------------------------------




secure Indebtedness, and which do not in any case materially detract from the
value of the Property subject thereto or interfere with the ordinary conduct of
the businesses of the Loan Parties;

(g)           Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; or under any deposit account agreement entered into in
the ordinary course of business; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Loan Party, (ii) the Loan Party maintains (subject to such right
of set off) dominion and control over such account(s), and (iii) such deposit
account is not intended by the Loan Party to provide cash collateral to the
depository institution; and

(h)           Oil and Gas Liens.

8.02         Disposition of Assets.  Each Loan Party agrees that it shall not,
directly or indirectly, sell, assign, lease, convey, transfer or otherwise
dispose of (whether in one or a series of transactions) (collectively,
“Dispositions”) any Oil and Gas Properties or any other property used or useful
to such Loan Party in connection with such Oil and Gas Properties (including
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:

(a)           as permitted under Sections 7.05, 8.03, 8.04, 8.09 or 8.10;

(b)           Dispositions of inventory including produced Oil and Gas in the
ordinary course of business;

(c)           Dispositions by the Company’s Subsidiaries to the Company;

(d)           used, worn-out or surplus equipment in the ordinary course of
business; and

(e)           Dispositions not otherwise permitted under Subsections 8.02 (a) —
(d) above which are made in the ordinary course of business;  provided that, (i)
no Event of Default shall exist at the time of such Disposition or  result
therefrom, and (ii) the aggregate value (as determined by the value assigned to
such properties under the most recent Reserve Report) of all Dispositions of Oil
and Gas Properties made by the Loan Parties, together, shall not exceed in any
Borrowing Base Period five percent (5%) of the Borrowing Base then in effect;
further provided that, the Borrowing Base shall be automatically reduced by an
amount equal to the aggregate value of such Oil and Gas Properties and to the
extent a Borrowing Base Deficiency results from such reduction, up to
one-hundred percent (100%) of the proceeds of such Dispositions, net of usual
and customary reasonable fees, expenses and taxes, shall be applied, as
necessary, to cure such Borrowing Base Deficiency.

8.03         Consolidations and Mergers.  No Loan Party shall merge, consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except:

(a)           any Subsidiary may merge with any Loan Party, provided that the
Company or other Loan Party, as applicable, shall be the continuing or surviving
entity;

(b)           any Subsidiary may sell, convey, transfer, lease or otherwise
dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise), to the Company or any other Subsidiary that is a Guarantor; and

49


--------------------------------------------------------------------------------




(c)           Dispositions permitted under Section 8.02(e).

8.04         Loans and Investments.  No Loan Party shall purchase or acquire, or
permit any of its Subsidiaries to purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person (including any Unrestricted
Subsidiary), or make or commit to make any Acquisition, or make or commit to
make any advance, loan, extension of credit or capital contribution to or any
other investment in (collectively, “Investments”) any Person including any
Unrestricted Subsidiary or Affiliate of the Company, except for:

(a)           Investments in Cash Equivalents;

(b)           extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

(c)           Investments in Subsidiaries, provided, however, that no Event of
Default exists;

(d)           Investments permitted under Section 8.02(c);

(e)           Investments in Derivative Contracts permitted under Section 8.10;

(f)            Investments with third parties that are (i) customary in the oil
and gas business, (ii) made in the ordinary course of the such Person’s
business, and (iii) made in the form of or pursuant to Operating Agreements,
process agreements, farm-in agreements, farm-out agreements, development
agreements, unitization agreements, pooling agreements, joint bidding
agreements, service contracts and other similar agreements;

(g)           Investments by the Company in the Unrestricted Subsidiary approved
by the Majority Lenders;

(h)           extensions of credit by the Company to any of its full time
employees which do not exceed $500,000 at any time outstanding in the aggregate
to all such employees; and

(i)            other Investments not to exceed $500,000 in the aggregate.

8.05         Limitation on Indebtedness.  No Loan Party shall create, incur,
assume, suffer to exist, or otherwise become or remain directly or indirectly
liable with respect to, any Indebtedness, except:

(a)           Indebtedness incurred pursuant to this Agreement or the other Loan
Documents;

(b)           Indebtedness consisting of Contingent Obligations permitted
pursuant to Section 8.08;

(c)           Indebtedness incurred in connection with the issuance of
Derivative Contracts permitted under Section 8.10 hereof;

(d)           Specific Indebtedness outstanding on the date hereof and listed in
Schedule 8.05 hereto; and

(e)           Indebtedness not otherwise permitted under Subsections 8.05(a) —
(d) above not exceeding $1,000,000 at any time outstanding.

50


--------------------------------------------------------------------------------




8.06         Transactions with Affiliates. No Loan Party shall enter into any
transaction with or make any payment or transfer to (collectively,
“Transactions”) any Affiliate of the Company or such Loan Party, except for
Transactions between the Company and a Loan Party (or any Unrestricted
Subsidiary) or between Subsidiaries (or a Subsidiary and any Unrestricted
Subsidiary) in the ordinary course of business and upon fair and reasonable
terms no less favorable to the Company or such other Person than would obtain in
a comparable arm’s-length transaction with a Person not an Affiliate of the
Company or such other Person or to the extent permitted under Section 8.09.

8.07         Margin Stock.  No Loan Party shall use any portion of the Loan
proceeds, directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to
repay or otherwise refinance indebtedness of the Company or others incurred to
purchase or carry Margin Stock, (iii) to extend credit for the purpose of
purchasing or carrying any Margin Stock, or (iv) to acquire any security in any
transaction that is subject to Section 13 or 14 of the Exchange Act. If
requested by the Administrative Agent, the Company will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

8.08         Contingent Obligations.  No Loan Party shall create, incur, assume
or suffer to exist any Contingent Obligations except:

(a)           endorsements for collection or deposit in the ordinary course of
business;

(b)           Derivative Contracts permitted under Section 8.10 hereof;

(c)           Contingent Obligations of the Loan Parties not to exceed $100,000
annually in the aggregate or as listed in Schedule 8.08 hereto, the amount
thereof certified by an independent certified public accountant acceptable to
the Administrative Agent;

(d)           plugging bonds, performance bonds and fidelity bonds issued for
the account of the Company or its Subsidiaries, obligations to indemnify or make
whole any surety and similar agreements incurred in the ordinary course of
business, provided that such obligations shall not exceed $5,000,000 in the
aggregate;

(e)           this Agreement and the Loan Documents; and

(f)            any other Contingent Obligations of the Loan Parties to the
extent not described in Subsections 8.08 (a) - (e) not to exceed $1,000,000
annually in the aggregate.

8.09         Restricted Payments.  No Loan Party shall purchase, redeem or
otherwise acquire for value any membership interests, partnership interests,
capital accounts, shares of its capital stock or any warrants, rights or options
to acquire such membership interest, partnership interest or shares, now or
hereafter outstanding from its members, partners or stockholders and will not
declare or pay any distribution, dividend or return capital to its members,
partners or stockholders, or make any distribution of assets in cash or in kind
to its  members, partners or stockholders (collectively “Restricted Payments”);
except Restricted Payments to the extent permitted under the Loan Party’s
Organization Documents, including without limitation Restricted Payments on the
IPO Date in the aggregate amount of $63,200,000 to BreitBurn Energy Corporation,
Pro GP Corp. and Pro LP Corp, so long as (a) no Event of Default exists or would
result therefrom and (b) after giving effect to such Restricted Payment, (i) the
Loan Parties exhibit pro-forma compliance with all terms and conditions of this
Agreement, (ii) the Available Borrowing Base equals an amount no less than ten
percent (10%) of the Borrowing Base, (iii)

51


--------------------------------------------------------------------------------




the Company would have the ability to draw at least ten percent (10%) of the
Borrowing Base and remain in compliance with all terms and conditions hereof,
and (iv) such Restricted Payment would not impair the ability of the Company to
fulfill its obligations hereunder. By making such Restricted Payment, the
Company specifically represents and warrants to Administrative Agent and the
Lenders that the conditions for making such Restricted Payment have been
satisfied. No Loan Party may make any Restricted Payment to Unrestricted
Subsidiaries.

8.10         Derivative Contracts.  No Loan Party shall enter into or in any
manner be liable on any Derivative Contract except:

(a)           Derivative Contracts entered into by the Company with the purpose
and effect of limiting or reducing the market price risk of Oil and Gas expected
to be produced by the Company and each Subsidiary provided that at all times:
(i) the aggregate of all such Derivative Contracts limits or reduces such market
price risk for a term of no more than sixty (60) months; (ii) no such contract,
when aggregated with all Derivative Contracts permitted under this Subsection
8.10(a) (but excluding put option contracts that are not related to
corresponding calls, collars or swaps) requires the Loan Parties to deliver more
than 85% of the reasonably anticipated production for each month for the total
Oil and Gas classified as either “proved producing” or “proved developed
non-producing” (provided however, the “proved developed non-producing” reserves
included in such calculation shall not exceed 20% of the “proved producing”
reserves) on the most recent Reserve Report delivered to the Administrative
Agent covering the Oil and Gas Properties, and (iii) each such contract
(excluding Derivative Contracts offered by national commodity exchange) shall be
between the Company or a Subsidiary and the Administrative Agent, or any of the
Lenders or its Affiliate, or with an unsecured counterparty or have a guarantor
of the obligation of the unsecured counterparty who, at the time the contract is
made, has long-term obligations rated BBB+ or Baal or better, respectively, by
Standard & Poor’s Corporation or Moody’s Investors Services, Inc. (or a
successor credit rating agency);

(b)           Derivative Contracts entered into by the Company with the purpose
and effect of fixing interest rates on a principal amount of Indebtedness of the
Company that is accruing interest at a variable rate, provided that (i) the
floating rate index of each such contract generally matches the index used to
determine the floating rates of interest on the corresponding Indebtedness of
the Company to be hedged by such contract, (ii) no such contract, except those
with a Lender or its Affiliate, when aggregated with all Derivative Contracts
permitted under Subsections 8.10(a) and (b), requires the Company to put up
money, assets, letters of credit, or other security against the event of its
non-performance prior to actual default by the Company in performing obligations
thereunder, and (iii) each such contract shall be with a Lender or its
Affiliate, or with an unsecured counterparty or have a guarantor of the
obligation of an unsecured counterparty who, at the time the contract is made,
has long-term obligations rated A+ or A1 or better, respectively, by Standard &
Poor’s Corporation or Moody’s Investors Services, Inc. (or a successor credit
rating agency);

(c)           In the event of a Derivative Contract between the Company and any
of the Lenders, the Contingent Obligation evidenced under such Derivative
Contract shall not be applied against such Lender’s Commitment nor against the
Effective Amount.  Any Indebtedness to any Lender or its Affiliate incurred
under any Derivative Contract shall be treated as an Obligation pari passu and
secured pro rata under the Security Documents with all Obligations otherwise
incurred hereunder or under the other Loan Documents as more particularly
provided under Section 11.11; and

(d)           The Company shall not modify or terminate any Derivative Contracts
to which it is currently a party or subsequently becomes a party without the
consent of the Required Lenders.

52


--------------------------------------------------------------------------------




8.11         Change in Business and Corporate Structure.

(a)           The Loan Parties shall not (i) have any Subsidiaries other than
wholly-owned Subsidiaries, (ii) enter into, or allow any Subsidiary to enter
into, any joint ventures, or (iii) have any other material equity investment
other than the Unrestricted Subsidiaries.

(b)           The Loan Parties shall not, and shall not permit any Subsidiary
to, engage in any business or activity other than its Principal Business.

(c)           The Loan Parties shall not alter, amend or modify in any manner
materially adverse to the Lenders any of its Organization Documents.

8.12         Accounting Changes.  Except as expressly permitted by the Lenders,
no Loan Party shall suffer or permit any Subsidiary to, make any significant
change in accounting treatment or reporting practices, except as required by
GAAP, or change the fiscal year of any Loan Party.

8.13         ERISA Compliance.  Except as would not reasonably be expected to
result in a Material Adverse Effect, No Loan Party will at any time:

(a)           engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which any Loan Party or any ERISA Affiliate could
be subjected to either a civil penalty assessed pursuant to subsections (c), (i)
or (l) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of
the Code.

(b)           terminate, or permit any ERISA Affiliate to terminate, any Plan in
a manner, or take any other action with respect to any Plan, which could result
in any liability of such Loan Party or any ERISA Affiliate to the PBGC.

(c)           fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, any Loan Party or any ERISA
Affiliate is required to pay as contribu­tions thereto.

(d)           permit to exist, or allow any ERISA Affiliate to permit to exist,
any accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.

(e)           permit, or allow any ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by any Loan
Party or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities.  The term “actuarial present value of the benefit liabilities”
shall have the meaning specified in section 4041 of ERISA.

(f)            incur, or permit any ERISA Affiliate to incur, any withdrawal
liability pursuant to Section 4201 or 4202 of ERISA.

(g)           acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
such Loan Party or with respect to any ERISA Affiliate of such Loan Party if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any

53


--------------------------------------------------------------------------------




Multiemployer Plan with respect to which such Person has an outstanding
withdrawal liability under Section 4201 or 4202 of ERISA, or (ii) any other Plan
that is subject to Title IV of ERISA under which the actuarial present value of
the benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.

(h)           incur, or permit any ERISA Affiliate to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, or 4204 of ERISA.

(i)            contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA, that
provides retiree benefits to former employees of such entities (other than
coverage mandated by applicable law), that may not be terminated by such
entities in their sole discretion at any time without any material liability.

(j)            amend, or permit any ERISA Affiliate to amend, a Plan resulting
in an increase in current liability such that the such Loan Party or any ERISA
Affiliate is required to provide security to such Plan under section 401(a)(29)
of the Code.

8.14         Interest Coverage Ratio.  Parent shall not permit, as of the last
day of each fiscal quarter beginning with the fiscal quarter ended September 30,
2006, the ratio of EBITDA to Consolidated Interest Expense to be less than 2.75
to 1.00.

8.15         Leverage Ratio. Parent shall not permit, as of the last day of each
fiscal quarter beginning with the fiscal quarter ended September 30, 2006, the
ratio of Total Indebtedness (as of the last day of such fiscal quarter, for the
twelve months preceding) to EBITDA to be greater than 3.50 to 1.00.

8.16         Current Ratio.  Parent shall not permit, as of the last day of each
fiscal quarter beginning with the fiscal quarter ended September 30, 2006, the
ratio of Current Assets to Current Liabilities to be less than 1.10 to 1.00.

ARTICLE IX.

EVENTS OF DEFAULT

9.01         Event of Default.  Any of the following shall constitute an “Event
of Default”:

(a)           Non-Payment.  The Company fails to pay, when and as required to be
paid herein, any amount of principal or interest of any Loan, or fails to pay
within five (5) Business Days of when due any fee or other amount payable
hereunder or under any other Loan Document; or

(b)           Representation or Warranty.  Any representation or warranty by any
Loan Party made or deemed made herein, in any other Loan Document, or which is
contained in any certificate, document or financial or other statement by the
Company, any other Loan Party, or any Responsible Officer of such Person,
furnished at any time under this Agreement, or in or under any other Loan
Document, is incorrect on or as of the date made or deemed made and causes a
Material Adverse Effect; or

(c)           Specific Defaults.  Any Loan Party fails to perform or observe any
term, covenant or agreement contained in Subsection 7.03(a) or Article VIII
(except for such Liens under

54


--------------------------------------------------------------------------------




Section 8.01 other than arising by consensual action of such Loan Party) or
there is a change in the tax status of any Loan Party; or

(d)           Other Defaults.  An Event of Default as defined in any Security
Document shall occur, or any Loan Party fails to perform or observe any other
term or covenant contained in this Agreement (other than described in this
Section 9.01) or any other Loan Document, and same shall continue unremedied for
a period of 30 days after the earlier of (i) the date upon which a Responsible
Officer knew or reasonably should have known of such default or (ii) the date
upon which written notice thereof is given to the Company by the Administrative
Agent or any Lender; or

(e)           Cross-Default.  (i) any Loan Party fails to make any payment in
respect of any Indebtedness or Contingent Obligation having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $1,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
relevant document on the date of such failure; or (ii) any Loan Party fails
after the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure to perform or observe any other condition
or covenant, or any other event shall occur or condition exist, under any
agreement or instrument relating to any such Indebtedness or Contingent
Obligation having an aggregate principal amount of more than $1,000,000, if the
effect of such failure, event or condition is to cause, or to permit the holder
or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity, or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded; or (iii)
any Indebtedness or Contingent Obligations of any Loan Party in excess of
$1,000,000 shall be declared due and payable prior to its stated maturity or
cash collateral is demanded in respect of such Contingent Obligations; or

(f)            Insolvency; Voluntary Proceedings.  Any Loan Party or BreitBurn
GP LLC (i) gen­eral­ly fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) commences any Insolvency
Proceeding with respect to itself; or (iii) takes any action to effectuate or
authorize any of the foregoing; or

(g)           Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is com­menced or filed against any Loan Party or BreitBurn GP LLC, or
any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against all or a substantial part of the Company’s or any
Guarantor’s properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within 60 days after
commencement, filing or levy; (ii) any Loan Party or BreitBurn GP LLC admits the
material allegations of a petition against it in any Insolvency Proceeding, or
an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) any Loan Party or BreitBurn GP LLC acquiesces in
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business; or

(h)           Change in Management or Control.  Either Halbert Washburn or
Randall Breitenbach shall cease or fail for any reason to serve and function as
Co-CEO of BreitBurn GP LLC and shall not be succeeded in such position or other
comparable position acceptable to the Lenders, within sixty (60) days by a
Person acceptable to the Lenders or there shall occur a Change of Control; or

55


--------------------------------------------------------------------------------




(i)            Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against any
Loan Party or General Partner involving in the aggregate a liability (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) as to any single or related series of transactions,
incidents or conditions, of $1,000,000 or more, and the same shall remain
unsatisfied, unvacated and unstayed pending appeal for a period of 30 days after
the entry thereof; or

(j)            Loss of Permit.  Any Governmental Authority revokes or fails to
renew any material license, permit or franchise of any Loan Party, or any Loan
Party for any reason loses any material license, permit or franchise, or any
Loan Party suffers the imposition of any restraining order, escrow, suspension
or impounding of funds in connection with any proceeding (judicial or
administrative) with respect to any material license, permit or franchise; and,
in each case such revocation, failure or loss could reasonably be expected to
have a Material Adverse Effect; and such default remains unremedied for a period
of 30 days after the earlier of (i) the date upon which a Responsible Officer
knew or reasonably should have known of such default or (ii) the date upon which
written notice thereof is given to the Company by the Administrative Agent or
any Lender; or

(k)           Adverse Change.  There occurs a Material Adverse Effect; or

(l)            Guaranty Default. A Guaranty is for any reason partially
(including with respect to future advances) or wholly revoked or invalidated, or
otherwise ceases to be in full force and effect, or such Guarantor or any other
Person contests in any manner the validity or enforceability thereof or denies
that it has any further liability or obligation thereunder; or

(m)          Material Agreements. Any Loan Party shall fail to observe, perform
or comply with any material covenant, agreement, condition or provision of any
material Contractual Obligation including without limitation the following: (i)
or Derivative Contracts required under Section 8.10, (ii) material leases
associated with the Mortgaged Properties and (iii) material agreements governing
the transportation of Oil and Gas from the Mortgaged Properties; or

(n)           ERISA. The occurrence of any of the following events: (i) the
happening of a Reportable Event which has resulted or could reasonably be
expected to result in a Material Adverse Effect (if not waived by the PBGC or by
the Majority Lenders, or if such event can be avoided by any corrective action
of the Loan Party affected thereby, such corrective action is not completed
within ninety (90) days after the occurrence of such Reportable Event) with
respect to any Pension Plan; (ii) the termination of any Pension Plan in a
“distress termination” under the provisions of Section 4041 of ERISA; (iii) the
appointment of a trustee by an appropriate United States District Court to
administer any Pension Plan; and (iv) the institution of any proceedings by the
PBGC to terminate any Pension Plan or to appoint a trustee to administer any
such plan; or

(o)           Environmental Claims. An Environmental Claim shall have been
asserted against any Loan Party which could have a Material Adverse Effect; or

9.02         Remedies.  If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Majority Lenders:

(a)           declare the Commitment, if any, of each Lender to make Loans and
issue Letters of Credit to be terminated, and/or declare all or any part of the
unpaid principal of the Loans, all interest accrued and unpaid thereon and all
other amounts payable under the Loan Documents to be immediately due and
payable, whereupon the same shall become due and payable, without presentment,
demand,

56


--------------------------------------------------------------------------------


protest, notice of intention to accelerate, notice of acceleration or any other
notice of any kind, all of which are hereby expressly waived by each Loan Party
.

(b)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law; provided, however, that upon the occurrence of any event specified in
Subsection (f) or (g) of Section 9.01 (in the case of clause (i) of Subsection
(g) upon the expiration of the 60-day period mentioned therein), the obligation
of each Lender to make Loans and issue Letters of Credit shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent, or any Lender and
without presentment, demand, protest, notice of intention to accelerate, notice
of acceleration or any other notice of any kind, all of which are hereby
expressly waived by each Loan Party .

(c)           All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:  first, to reimbursement of
expenses and indemnities provided for in this Agreement and the Security
Documents; second, to accrued interest on the Notes; third, to fees owed to the
Administrative Agent or any Lender; fourth, pro rata to principal outstanding on
the Notes and the Indebtedness referred to in Clause (g) of the definition of
“Indebtedness” owing to a Lender or an Affiliate of a Lender; fifth, to serve as
cash collateral to be held by the Administrative Agent to secure the LC
Obligation; sixth, to any other Indebtedness; and any excess shall be paid to
the Company or as otherwise required by any Governmental Authority.

9.03         Rights Not Exclusive.  The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

ARTICLE X.

ADMINISTRATIVE AGENT

10.01       Appointment and Authorization.  Each of the Lenders and the Issuing
Lender hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.

10.02       Duties and Obligations of Administrative Agent.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents.  Without limiting the generality of the foregoing, (a)
the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except as
provided in Section 10.03, and (c) except as expressly set forth herein, the
Administrative Agent shall have no duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the

57


--------------------------------------------------------------------------------




Lender serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Company or a Lender, and shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Loan Parties or any other obligor or guarantor, or (vii) any failure by the
Company or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein.

10.03       Action by Administrative Agent.  The Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 2.05) and in all
cases the Administrative Agent shall be fully justified in failing or refusing
to act hereunder or under any other Loan Documents unless it shall (i) receive
written instructions from the Majority Lenders or the Lenders, as applicable,
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) specifying the action to be taken
and (ii) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the Majority Lenders in the written
instructions (with indemnities) described in this Section 10.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 2.05), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

10.04       Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon and the Company, the
Lenders and the Issuing Lenders hereby waives the right to dispute the

58


--------------------------------------------------------------------------------




Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

10.05       Sub-agents.  The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Agent-Related Persons.  The exculpatory
provisions of the preceding Sections of this Article X shall apply to any such
sub-agent and to the Agent-Related Persons of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

10.06       Administrative Agent as Lender. Administrative Agent shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Administrative Agent, and it and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any Subsidiary or other Affiliate thereof
as if it were not Administrative Agent hereunder.

10.07       No Reliance.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and each other Loan
Document to which it is a party.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.  The Agents shall
not be required to keep themselves informed as to the performance or observance
by the Company or any of its Subsidiaries of this Agreement, the Loan Documents
or any other document referred to or provided for herein or to inspect the
Properties or books of the Company or its Subsidiaries.  Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of the
Company (or any of its Affiliates) which may come into the possession of the
Administrative Agent or any of its Affiliates.  In this regard, each Lender
acknowledges that Haynes and Boone, L.L.P. is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document.  Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

10.08       Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Company or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any

59


--------------------------------------------------------------------------------




demand on the Company) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 11.04) allowed in such judicial proceeding;
and

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

10.09       Authority of Administrative Agent to Release Collateral and Liens. 
Each Lender and Issuing Lender hereby authorizes the Administrative Agent to
release any collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents.  Each Lender and Issuing Lender hereby authorizes
the Administrative Agent to execute and deliver to the Company, at the Company’s
sole cost and expense, any and all releases of Liens, termination statements,
assignments, or other documents reasonably requested by the Company in
connection with any sale or other disposition of property to the extent such
sale or other disposition is permitted by the terms of Section 8.02 or is
otherwise authorized by the terms of the Loan Documents.

10.10       The Arrangers, the Syndication Agent and the Documentation Agent. 
The Lead Arranger, the Syndication Agent and the Documentation Agent shall have
no duties, responsibilities or liabilities under this Agreement and the other
Loan Documents other than their duties, responsibilities and liabilities in
their capacity as Lenders hereunder.

10.11       Successor Administrative Agent. The Administrative Agent may resign
as the Administrative Agent upon 30 days’ notice to the Lenders.  If the
Administrative Agent resigns under this Agreement, the Majority Lenders shall
appoint from among the Lenders a successor administrative agent reasonably
satisfactory to the Company in the same capacity as the retiring Administrative
Agent for the Lenders.  If no successor administrative agent is appointed prior
to the effective date of the resignation of such retiring Administrative Agent,
such retiring Administrative Agent may appoint, after consulting with the
Lenders, a successor administrative agent from among the Lenders.  Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After any

60


--------------------------------------------------------------------------------




retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article X and Sections 11.04 and 11.05 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent under this Agreement.  If no successor administrative
agent has accepted appointment as the Administrative Agent in the same capacity
as the retiring Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent shall either withdraw its resignation or may appoint as a
successor administrative agent a commercial Lender organized under the laws of
the United States of America or of any State thereof having a commercial capital
surplus of at least $500,000,000.

10.12       Withholding Tax.

(a)           If any Lender is a not a “United States person” within the meaning
of Section 7701(a)(3) of the Code (a “Foreign Lender”), such Foreign Lender
agrees with and in favor of the Administrative Agent, to deliver to the
Administrative Agent prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment or participation of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to a
complete exemption from withholding tax on all payments to be made to such
Foreign Lender by the Company pursuant to this Agreement) or IRS Form W-8ECI or
any successor thereto (relating to all payments to be made to such Foreign
Lender by the Company pursuant to this Agreement) or such other evidence
satisfactory to the Company that such Foreign Lender is entitled to a complete
exemption from U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code.  Thereafter and from time to time, each such Foreign
Lender shall (i) promptly submit to the Company such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Company of any available
complete exemption from United States withholding taxes in respect of all
payments to be made to such Foreign Lender by the Company pursuant to this
Agreement, and (ii) promptly notify the Administrative Agent and the Company of
any change in circumstances which would modify or render invalid any claimed
exemption.

(b)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to that Lender under any of the Loan Documents (for example, in the case of a
typical participation by that Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (i) two duly signed completed copies of
the forms or statements required to be provided by that Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which that Lender acts for its own account that is not subject to U.S.
withholding tax, and (ii) two duly signed completed copies of IRS Form W-8IMY
(or any successor thereto), together with any information that is required by
the Code and Treasury regulations promulgated thereunder and any additional
information that Lender chooses to transmit with such form, and any other
certificate or statement of exemption required under the Code, to establish that
that Lender is not acting for its own account with respect to a portion of any
such sums payable to that Lender.

(c)           The Company shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01:  (i) with respect to any Taxes or Other
Taxes required to be deducted or withheld on the basis of the information,
certificates or statements of exemption that Foreign Lender transmits with an
IRS Form W-8IMY pursuant to Subsection 10.12(b) or (ii) if that Foreign Lender
shall have failed to satisfy the foregoing provisions of this Section 10.12.

61


--------------------------------------------------------------------------------




(d)           Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (“Domestic Lender”) shall deliver to the
Administrative Agent two duly signed completed copies of IRS Form W-9.  If that
Domestic Lender fails to deliver such forms, then the Company may withhold from
any interest payment to that Domestic Lender an amount equivalent to the
applicable back-up withholding tax imposed by the Code, without reduction. 
Thereafter and from time to time, each such Domestic Lender shall (i) promptly
submit to the Company such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Company of any available exemption from United States
withholding taxes in respect of all payments to be made to such Domestic Lender
by the Company pursuant to this Agreement, and (ii) promptly notify the Company
of any change in circumstances which would modify or render invalid any claimed
exemption.

(e)           No Assignee shall be entitled to the benefits of Section 3.01
unless the Company is notified of the assignment and such Assignee has complied
with the requirements of this Section 10.12.

(f)            If any Lender is entitled to a reduction in the applicable
withholding tax, the Administrative Agent may withhold from any payment to such
Lender an amount equivalent to the applicable withholding tax after taking into
account such reduction.  If (i) a Lender does not deliver the forms or other
documentation required this Section 10.12 to the Administrative Agent, or (ii)
the Company is required by law to deduct and withhold from or in respect of any
amounts payable under any Loan Document to a Lender but is not required to pay
additional amounts under Section 3.01 with respect to such payment, then the
Administrative Agent may deduct from any payment to such Lender an amount
equivalent to the applicable withholding tax.

(g)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, together with all costs and expenses
(including Attorney Costs).  The obligation of the Lenders under this subsection
shall survive the payment of all Obligations and the resignation or replacement
of the Administrative Agent.

ARTICLE XI.

MISCELLANEOUS

11.01       Amendments and Waivers.  No amendment, modification, termination or
waiver of any provision of this Agreement or any other Loan Document, and no
consent with respect to any departure by the Company or any applicable Loan
Party therefrom, shall be effective unless the same shall be in writing and
signed by the Majority Lenders (or by the Administrative Agent at the written
request of the

62


--------------------------------------------------------------------------------




Majority Lenders) and the Company and acknowledged by the Administrative Agent,
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, modification, termination or consent shall, unless in
writing and signed by all the Lenders and the Company, on behalf of the Loan
Parties, and acknowledged by the Administrative Agent, do any of the following:

(a)           increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02), or increase the maximum amount
of Letters of Credit;

(b)           postpone the final maturity date of any Loan, or postpone or delay
any date fixed by this Agreement or any other Loan Document for any payment of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document;

(c)           reduce the principal of, or the rate of interest specified herein
on any Loan, or  any fees or other amounts payable hereunder or under any other
Loan Document;

(d)           change the Pro Rata Shares or change in any manner the definition
of “Majority Lenders” or “Required Lenders”;

(e)           amend this Section 11.01 or any provision of this Agreement which,
by its terms, expressly requires the approval or concurrence of all Lenders;

(f)            release all, substantially all, or any material portion of the
Collateral (except for releases in connection with dispositions of assets which
are permitted hereunder or under any Loan Document), or release any Subsidiary
from any Guaranty;

(g)           reduce the amount or postpone the due date of any amount payable
in respect of, or extends the required expiration date of, any Letter of Credit,
or change in any manner the obligations of Lenders relating to the purchase of
participations in Letters of Credit; or

(h)           increase the Borrowing Base pursuant to Section 2.05, provided,
the Required Lenders may maintain or decrease the Borrowing Base pursuant to
Section 2.05;

and; provided further, that (i) any amendment, modification, termination or
waiver of any of the provisions contained in Article V shall be effective only
if evidenced by a writing signed by or on behalf of the Administrative Agent and
the Majority Lenders, (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Majority Lenders or
all the Lenders, as the case may be, affect the rights or duties of the Issuing
Lender under this Agreement or any LC Related Document relating to any Letter of
Credit Issued or to be Issued by it, and (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Majority Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document.

11.02       Notices.

(a)           All notices, requests and other communications shall be in writing
and mailed, faxed or delivered, to the address or facsimile number specified for
notices on Schedule 11.02; or, as directed to the Company or the Administrative
Agent, to such other address as shall be designated by such

63


--------------------------------------------------------------------------------




party in a written notice to the other parties, and as directed to any other
party, at such other address as shall be designated by such party in a written
notice to the Company and the Administrative Agent.

(b)           All such notices, requests and communications shall, when
transmitted by overnight delivery, or faxed, be effective when delivered for
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine, respectively, or if mailed, upon the third Business Day after the date
deposited into the U.S. mail, or if delivered, upon delivery; except that
notices pursuant to Article II or IX shall not be effective until actually
received.

(c)           Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Company.  The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Company to give such notice and the Administrative
Agent and the Lenders shall not have any liability to the Company or other
Person on account of any action taken or not taken by the Administrative Agent
or the Lenders in reliance upon such telephonic or facsimile notice.  The
obligation of the Company to repay the Loans shall not be affected in any way or
to any extent by any failure by the Administrative Agent and the Lenders to
receive written confirmation of any telephonic or facsimile notice or the
receipt by the Administrative Agent and the Lenders of a confirmation which is
at variance with the terms understood by the Administrative Agent and the
Lenders to be contained in the telephonic or facsimile notice.

11.03       No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof;  nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

11.04       Costs and Expenses.  The Company shall:

(a)           whether or not the transactions contemplated hereby are
consummated, pay or reimburse the Administrative Agent within five (5) Business
Days after demand (subject to Subsection 5.01(c)) for all reasonable costs and
expenses incurred by the Administrative Agent in connection with the
development, preparation, delivery, administration and execution of, and any
amendment, supplement, waiver or modification to (in each case, whether or not
consummated), this Agreement, any Loan Document and any other documents prepared
in connection herewith or there­with, and the consummation of the transactions
contemplated hereby and thereby, including Attorney Costs incurred by the
Administrative Agent with respect thereto except such costs and expenses as may
be incurred by the assignor Lenders or Assignee under Subsection 11.08(c); and

(b)           pay or reimburse the Administrative Agent and each Lender within
five (5) Business Days after demand (subject to Subsection 5.01(c)) for all
costs and expenses (including Attorney Costs) incurred by each of them in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or any other Loan Document during the
existence of an Event of Default or after acceleration of the Loans (including
in connection with any “workout” or restructuring regarding the Loans, and
including in any Insolvency Proceeding or appellate proceeding).

11.05       Indemnity.  Whether or not the transactions contemplated hereby are
consummated, the Company shall indemnify and hold the Agent-Related Persons, and
each Lender and each of their respective officers, directors, employees,
counsel, agents and attorneys-in-fact (each, an “Indemnified

64


--------------------------------------------------------------------------------




Person”) harmless from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, charges, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time (including at any time following repayment of the Loans, and the
termination, resignation or replacement of the Administrative Agent or
replacement of any Lender) be imposed on, incurred by or asserted against any
such Person in any way relating to or arising out of this Agreement or any
document contemplated by or referred to herein, or the transactions contemplated
hereby, or any action taken or omitted by any such Person under or in connection
with any of the foregoing, including with respect to any investigation,
litigation or proceeding (including any Insolvency Proceeding or appellate
proceeding) related to or arising out of this Agreement or the Loans or the use
of the proceeds thereof, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”) WHETHER
OR NOT SUCH INDEMNIFIED LIABILITIES ARISE OUT OF OR AS A RESULT OF ANY
INDEMNIFIED PARTY’S NEGLIGENCE IN WHOLE OR IN PART, INCLUDING, WITHOUT
LIMITATION, THOSE CLAIMS WHICH RESULT FROM THE SOLE, JOINT, CONCURRENT OR
COMPARATIVE NEGLIGENCE OF THE INDEMNIFIED PARTY, OR ANY ONE OR MORE OF THEM;
provided, that the Company shall have no obligation hereunder to any Indemnified
Person with respect to Indemnified Liabilities to the extent same arise from (i)
the gross negligence or willful misconduct of any Indemnified Person or (ii) a
claim or action asserted by one or more other Indemnified Persons. The
agreements in this Section shall survive payment of all other Obligations.

11.06       Payments Set Aside.  To the extent that the Company makes a payment
to the Administrative Agent or the Lenders, or the Administrative Agent or the
Lenders exercise their right of set-off, and such payment or the proceeds of
such set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its pro rata
share of any amount so recovered from or repaid by the Administrative Agent.

11.07       Successors and Assigns.  Except for all provisions in Section 11.08,
the provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except that
the Company may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent and
each Lender.

11.08       Assignments, Participations, etc.

(a)           Any Lender may upon written consent of the Administrative Agent,
the Issuing Lender and Borrower, which consent shall not be unreasonably
withheld (provided at any time that an Event of Default has occurred and is
continuing, no approval from the Company shall be required), at any time, assign
and delegate to one or more Eligible Assignees (provided that no written consent
of the Administrative Agent or the Issuing Lender shall be required in
connection with any assignment and delegation by the Lender to an Eligible
Assignee that is an Affiliate of such Lender) (each an “Assignee”) all, or any
ratable part of all in a minimum commitment amount at least equal to $5,000,000
or in $1,000,000 increments in excess thereof, of the Loans, the Commitments,
and the other rights and obligations of such Lender hereunder; provided,
however, that the Company and the Administrative Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Company and

65


--------------------------------------------------------------------------------




the Administrative Agent by such Lender and the Assignee; (ii) such Lender and
its Assignee shall have delivered to the Company and the Administrative Agent an
Assignment and Acceptance in the form of Exhibit D (“Assignment and Acceptance”)
together with any Note or Notes subject to such assignment and (iii) the
assignor Lender or Assignee has paid to the Administrative Agent a processing
fee in the amount of $3,000.00.

(b)           From and after the date that the Administrative Agent notifies the
assignor Lender that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Loan Documents.

(c)           Within five (5) Business Days after its receipt of notice by the
Administrative Agent that it has received an executed Assignment and Acceptance
and payment of the processing fee, (and provided that it consents to such
assignment in accordance with Subsection 11.08(a)) the Company shall execute and
deliver to the Administrative Agent, new Notes evidencing such Assignee’s
assigned Loans and Commitment and, if the assignor Lender has retained a portion
of its Loans and its Commitment, replacement Notes in the principal amount of
the Loans retained by the assignor Lender (such Notes to be in exchange for, but
not in payment of, the Notes held by such Lender, which shall be cancelled upon
receipt of the new or replacement Notes).  Immediately upon each Assignee’s
making its processing fee payment under the Assignment and Acceptance, this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments arising therefrom. The Commitment allocated to each Assignee
shall reduce such Commitments of the assigning Lender pro tanto.

(d)           Any Lender may at any time sell to one or more commercial Lenders
or other Persons not Affiliates of the Company (a “Participant”) participating
interests in any Loans, the Commitment of that Lender and the other interests of
that Lender (the “originating Lender”) hereunder and under the other Loan
Documents; provided, however, that (i) the originating Lender’s obligations
under this Agreement shall remain unchanged, the originating Lender shall remain
a Lender for all purposes hereof and the other Loan Documents to which such
originating Lender is a party, and the Participant may not become a Lender for
purposes hereof or for any other of the Loan Documents, (ii) the originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the Company and the Administrative Agent shall continue to deal solely and
directly with the originating Lender in connection with the originating Lender’s
rights and obligations under this Agreement and the other Loan Documents, and
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment, consent or waiver would require unanimous consent of the
Lenders. In the case of any such participation, the Participant shall not have
any rights under this Agreement, or any of the other Loan Documents (the
Participant’s rights against the granting Lender in respect of such
participation being those set forth in the agreement creating or evidencing such
participation with such Lender), and all amounts payable by the Company
hereunder shall be determined as if such Lender had not sold such participation;
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement.

66


--------------------------------------------------------------------------------




(e)           Each Lender agrees to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all information identified
as “confidential” or “secret” by the Company and provided to it by the Company
or any of its Subsidiaries, or by the Administrative Agent on such Company’s or
Subsidiary’s behalf, under or in connection with this Agreement or any other
Loan Document, and neither it nor any of its Affiliates shall use any such
information other than in connection with or in enforcement of this Agreement
and the other Loan Documents; except to the extent such information (i) was or
becomes generally available to the public other than as a result of disclosure
by any Lender or the Administrative Agent, or (ii) was or becomes available on
a  non-confidential basis from a source other than the Company, provided that
such source is not bound by a confidentiality agreement with the Company known
to the Lender; provided, however, that any Lender may disclose such information
(A) at the request or pursuant to any requirement of any Governmental Authority
to which the Lender is subject or in connection with an examination of such
Lender by any such authority; (B) pursuant to subpoena or other court process;
(C) when required to do so in accordance with the provisions of any applicable
Requirement of Law; (D) to the extent reasonably required in connection with any
litigation or proceeding to which the Administrative Agent, any Lender or their
respective Affiliates may be party; (E) to the extent reasonably required in
connection with the exercise of any remedy hereunder or under any other Loan
Document; (F) to such Lender’s independent auditors and other professional
advisors; (G) to any Affiliate of such Lender, or to any Participant or
Assignee, actual or potential, provided that such Affiliate, Participant or
Assignee agrees to keep such information confidential to the same extent
required of the Lenders hereunder, and (H) as to any Lender, as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which the Company is party or is deemed party with such
Lender.

(f)            Notwithstanding any other provision in this Agreement, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement and the Notes held by it in
favor of any Federal Reserve Lender in accordance with Regulation A of the FRB
or U.S. Treasury Regulation 31 CFR §203.14, and such Federal Reserve Lender may
enforce such pledge or security interest in any manner permitted under
applicable law.

11.09       Interest.

(a)           It is the intention of the parties hereto to comply with
applicable usury laws, if any; accordingly, notwithstanding any provision to the
contrary in this Agreement, the Notes or in any of the other Loan Documents
securing the payment hereof or otherwise relating hereto, in no event shall this
Agreement, the Notes or such other Loan Documents require or permit the payment,
taking, reserving, receiving, collection, or charging of any sums constituting
interest under applicable laws  which exceed the maximum amount permitted by
such laws.  If any such excess interest is called for, contracted for, charged,
taken, reserved, or received in connection with the Loans evidenced by the Notes
or in any of the Loan Documents securing the payment thereof or otherwise
relating thereto, or in any communication by the Administrative Agent, the
Issuing Lender or the Lenders or any other Person to the Company or any other
Person, or in the event all or part of the principal or interest thereof shall
be prepaid or accelerated, so that under any of such circumstances or under any
other circumstance whatsoever the amount of interest contracted for, charged,
taken, reserved, or received on the amount of principal actually outstanding
from time to time under the Notes or any other Loan Document shall exceed the
maximum amount of interest permitted by applicable usury laws, then in any such
event it is agreed as follows:  (i) the provisions of this paragraph shall
govern and control, (ii) neither any Company nor any other Person now or
hereafter liable for the payment of the Notes or any Obligation shall be
obligated to pay the amount of such interest to the extent such interest is in
excess of the maximum amount of interest permitted by applicable usury laws,
(iii) any such excess which is or has been received notwithstanding this
paragraph shall be credited against the then unpaid principal balance of the
Notes or other

67


--------------------------------------------------------------------------------




Obligations, as applicable, or, if the Notes or other Obligations, as
applicable, have been or would be paid in full, refunded to the Company, and
(iv) the provisions of this Agreement, the Notes and the other Loan Documents
securing the payment thereof and otherwise relating thereto, and any
communication to the Company, shall immediately be deemed reformed and such
excess interest reduced, without the necessity of executing any other document,
to the maximum lawful rate allowed under applicable laws as now or hereafter
construed by courts having jurisdiction hereof or thereof.  Without limiting the
foregoing, all calculations of the rate of the interest contracted for, charged,
collected, taken, reserved, or received in connection with the Notes, this
Agreement or any other Loan Document which are made for the purpose of
determining whether such rate exceeds the maximum lawful rate shall be made to
the extent permitted by applicable laws by amortizing, prorating, allocating and
spreading during the period of the full term of the Loans or other Obligations,
as applicable, including all prior and subsequent renewals and extensions, all
interest at any time contracted for, charged, taken, collected, reserved, or
received.  The terms of this paragraph shall be deemed to be incorporated in
every document and communication relating to the Notes, the Loans or any other
Loan Document.

(b)           Texas Finance Code, Chapter 346 (formerly Tex.  Rev.  Civ.  Stat.,
Title 79, Chapter 15), which regulates certain revolving loan accounts and
revolving tri-party accounts, shall not apply to any revolving loan accounts
created under the Notes, this Agreement or the other Loan Documents or
maintained in connection therewith.

(c)           To the extent that the interest rate laws of the State of Texas
are applicable to the Loans or any other Obligations, the applicable interest
rate ceiling is the weekly ceiling (formerly the indicated rate ceiling)
determined in accordance with Tex.  Rev.  Civ.  Stat., Title 79, Article
5069-1D.003, also codified at Texas Finance Code, Section 303.301 (formerly
Article 5069-1.01(a)(1)), and, to the extent that this Agreement, the Notes or
any other Loan Document is deemed an open end account as such term is defined in
Tex.  Rev.  Civ.  Stat., Title 79, Article 5069-1B.002(14), also codified at
Texas Finance Code Section 3.01.001(3) (formerly Article 5069-1.01(f)), the
payee retains the right to modify the interest rate in accordance with
applicable law.

11.10       Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as any Guarantor may have under applicable law, the
Company agrees that in the event a payment shall be made by any Guarantor under
a Guaranty in respect of a Loan to the Company the Company shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment subject to the provisions of the Guaranty executed
by such Guarantor. Notwithstanding any provision of this Agreement to the
contrary, all rights of any Guarantor under this Section 11.10 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full of the
Obligations, and no payments may be made in respect of such rights of indemnity,
contribution or subrogation until all the Obligations have been paid in full and
all Commitments have expired. No failure on the part of the Company to make the
payments required by this Section (or any other payments required under
applicable law or otherwise) shall in any respect limited the obligations and
liabilities required under applicable law or otherwise) shall in any respect
limit the obligations and liability of any Guarantor with respect to any
Guaranty, and Guarantor shall remain liable for the full amount of the
obligation of such Guarantor under each such Guaranty in accordance therewith.

11.11       Collateral Matters; Derivative Contracts.  The benefit of the
Security Documents and of the provisions of this Agreement relating to any
collateral securing the Indebtedness shall also extend to and be available to
any Lender or any Affiliate of a Lender that is counterparty to any Derivative
Contract with the Company or any of its Subsidiaries (including any Derivative
Contract between such

68


--------------------------------------------------------------------------------




Persons in existence prior to the Effective Date) on a pro rata basis in respect
of any obligations of the Company or any of its Subsidiaries which arise under
any such Derivative Contract; provided that the applicable counterparty must
have provided Administrative Agent written notice of the existence thereof 
(such notice to include a summary of the contract date, price, volumes and other
terms of such Derivative Contracts as Administrative Agent may reasonably
request) and such transaction must not otherwise be prohibited under this
Agreement at the time it was entered into and provided further that if such
Lender or Affiliate ceases to be a Lender (a) its Derivative Contract
obligations shall be secured pari passu with the Lenders’ Obligations but only
to the extent such counterparty’s obligations arise from transactions entered
into at the time such counterparty was a Lender hereunder or an Affiliate of a
Lender hereunder, and (b) such counterparty shall have no voting rights under
any Loan Documents as a result of the existence of obligations owed to it under
any such Derivative Contract.  For the avoidance of doubt, a Person ceases to be
a Lender hereunder if (i) pursuant to an assignment, such Person ceases to have
any Commitment, Loans and LC Obligation hereunder or (ii) the Commitments of all
of the Lenders hereunder have been terminated and all principal, interest and
other amounts outstanding under this Agreement have been paid in full in cash
(whether as a result of repayment at maturity, prepayment in connection with the
refinancing of this Agreement or otherwise).

11.12       USA Patriot Act Notice.  Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify the Loan Party, insofar as
it is needed to comply with the Act, in accordance with the Act. Each Loan Party
hereby represents and warrants to Administrative Agent and each Lender that such
Loan Party is not a country, individual or entity named on the “Specifically
Designated National and Blocked Persons” list issued by the Office of Foreign
Asset Control of the Department of the Treasury of the United States of America.

11.13       Automatic Debits of Fees.  With respect to any commitment fee,
arrangement fee, letter of credit fee or other fee, or any other cost or expense
(including Attorney Costs) due and payable to the Administrative Agent under the
Loan Documents, the Company hereby irrevocably authorizes the Administrative
Agent, after giving reasonable prior notice to the Company, to debit any deposit
account of the Company with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such fee
or other cost or expense.  If there are insufficient funds in such deposit
accounts to cover the amount of the fee or other cost or expense then due, such
debits will be reversed (in whole or in part, in the Administrative Agent’s sole
discretion) and such amount not debited shall be deemed to be unpaid.  No such
debit under this Section shall be deemed a set-off.

11.14       Notification of Addresses, Lending Offices, Etc.  Each Lender shall
notify the Administrative Agent in writing of any changes in the address to
which notices to the Lender should be directed, of addresses of any Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

11.15       Counterparts.  This Agreement may be executed in any number of
separate counterparts, each of which, when so executed, shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute but one and the same instrument.

11.16       Severability.  The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or

69


--------------------------------------------------------------------------------




enforceability of the remaining provisions of this Agreement or any instrument
or agreement required hereunder.

11.17       No Third Parties Benefited.  This Agreement is made and entered into
for the sole protection and legal benefit of the Company, the other Loan
Parties, the Lenders, the Administrative Agent and the Agent-Related Persons,
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents.

11.18       Governing Law, Jurisdiction and Waiver of Jury Trial. The provisions
of Section 11.19 hereof shall govern the resolution of any Dispute (as such term
is defined in such Section 11.19).  If, however, the provisions of Section 11.19
are not invoked as therein provided, the following provisions shall apply:

(a)           THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS AND APPLICABLE FEDERAL LAW;
AND THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING
UNDER FEDERAL LAW.

(b)           EACH LOAN PARTY PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH IN SCHEDULE
11.02.  SUCH SERVICE TO BECOME EFFECTIVE TEN DAYS AFTER SUCH MAILING.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(c)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF TEXAS, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY  CONSENTS, FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH LOAN
PARTY  IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH LOAN PARTY 
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, AND CONSENTS
TO THE SERVICE OF PROCESS IN ANY SUCH LEGAL ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS
ADDRESS FOR NOTICES SET FORTH HEREIN,  SUCH SERVICE TO BECOME EFFECTIVE TEN DAYS
AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(d)           THE LOAN PARTIES, THE LENDERS AND THE ADMINISTRATIVE AGENT EACH
WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR

70


--------------------------------------------------------------------------------




THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. THE LOAN PARTIES, THE LENDERS AND THE ADMINISTRATIVE AGENT EACH
AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

11.19       ARBITRATION.

(a)           Arbitration.  Upon the demand of any party to any Loan Document,
any Dispute shall be resolved by binding arbitration (except as set forth in (e)
below) in accordance with the terms hereof.  A “Dispute” shall mean any action,
dispute, claim or controversy of any kind, whether in contract or tort,
statutory or common law, legal or equitable, now existing or hereafter arising
under or in connection with, or in any way pertaining to, any of the Loan
Documents, or any past, present or future extensions of credit and other
activities, transactions or obligations of any kind related directly or
indirectly to any of the Loan Documents, including without limitation, any of
the foregoing arising in connection with the exercise of any self-help,
ancillary or other remedies pursuant to any of the Loan Documents.  Any party
may by summary proceedings bring an action in court to compel arbitration of a
Dispute.  Any party who fails or refuses to submit to arbitration following a
lawful demand by any other party shall bear all costs and expenses incurred by
such other party in compelling arbitration of any Dispute.

(b)           Governing Rules.  Arbitration proceedings shall be administered by
the American Arbitration Association (“AAA”) or such other administrator as the
parties shall mutually agree upon in accordance with the AAA Commercial
Arbitration Rules.  All Disputes submitted to arbitration shall be resolved in
accordance with the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the Loan
Documents.  The arbitration shall be conducted at a location in Texas selected
by the AAA or other administrator.  If there is any inconsistency between the
terms hereof and any such rules, the terms and procedures set forth herein shall
control.  All statutes of limitation applicable to any Dispute shall apply to
any arbitration proceeding.  All discovery activities shall be expressly limited
to matters directly relevant to the Dispute being arbitrated.  Judgment upon any
award rendered in an arbitration may be entered in any court having
jurisdiction; provided however, that nothing contained herein shall be deemed to
be a waiver by any party that is a Lender of the protections afforded to it
under 12 U.S.C. §91 or any similar applicable state law.

(c)           No Waiver; Provisional Remedies, Self-Help and Foreclosure.  No
provision hereof shall limit the right of any party to exercise self-help
remedies such as setoff, foreclosure against or sale of any real or personal
property collateral or security, or to obtain provisional or ancillary remedies,
including without limitation injunctive relief, sequestration, attachment,
garnishment or the appointment of a receiver, from a court of competent
jurisdiction before, after or during the pendency of any arbitration or other
proceeding.  The exercise of any such remedy shall not waive the right of any
party to compel arbitration hereunder.

71


--------------------------------------------------------------------------------




(d)           Arbitrator Qualifications and Powers; Awards.  Arbitrators must be
active members of the Texas State Bar with expertise in the substantive laws
applicable to the subject matter of the Dispute.  Arbitrators are empowered to
resolve Disputes by summary rulings in response to motions filed prior to the
final arbitration hearing.  Arbitrators (i) shall resolve all Disputes in
accordance with the substantive law of the state of Texas, (ii) may grant any
remedy or relief that a court of the state of Texas could order or grant within
the scope hereof and such ancillary relief as is necessary to make effective any
award, and (iii) shall have the power to award recovery of all costs and fees,
to impose sanctions and to take such other actions as they deem necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
Texas rules of civil procedure, as set forth in the Texas Code of Civil
Procedure and the Court Rules or other applicable law.  Any Dispute in which the
amount in controversy is $5,000,000 or less shall be decided by a single
arbitrator who shall not render an award of greater than $5,000,000 (including
damages, costs, fees and expenses).  By submission to a single arbitrator, each
party expressly waives any right or claim to recover more than $5,000,000.  Any
Dispute in which the amount in controversy exceeds $5,000,000 shall be decided
by majority vote of a panel of three arbitrators; provided however, that all
three arbitrators must actively participate in all hearings and deliberations.

(e)           Judicial Review and Other Exceptions.  Notwithstanding anything
herein to the contrary: (i) In any arbitration in which the amount in
controversy exceeds $25,000,000, the arbitrators shall be required to make
specific, written findings of fact and conclusions of law.  In such arbitrations
(A) the arbitrators shall not have the power to make any award which is not
supported by substantial evidence or which is based on legal error, (B) an award
shall not be binding upon the parties unless the findings of fact are supported
by substantial evidence and the conclusions of law are not erroneous under the
substantive law of the state of Texas, and (C) the parties shall have in
addition to the grounds referred to in the Federal Arbitration Act for vacating,
modifying or correcting an award the right to judicial review of (1) whether the
findings of fact rendered by the arbitrators are supported by substantial
evidence, and (2) whether the conclusions of law are erroneous under the
substantive law of the state of Texas.  Judgment confirming an award in such a
proceeding may be entered only if a court determines the award is supported by
substantial evidence and not based on legal error under the substantive law of
the state of Texas; and (ii) Determinations of the Borrowing Base pursuant to
Section 2.05 hereof shall not be subject to review or challenge under this
Section 11.19.

(f)            Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the Dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business, by applicable law or
regulation, or to the extent necessary to exercise any judicial review rights
set forth herein.  If more than one agreement for arbitration by or between the
parties potentially applies to a Dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the Dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

11.20       Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the Company,
its Subsidiaries, the Lenders and the Administrative Agent, and supersedes all
prior or contemporaneous agreements and understandings of such Persons, verbal
or written, relating to the subject matter hereof and thereof.

11.21       NO ORAL AGREEMENTS.  THIS WRITTEN LOAN AGREEMENT, TOGETHER WITH THE
OTHER WRITTEN LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH,

72


--------------------------------------------------------------------------------




REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

73


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

THE COMPANY:

 

 

 

BREITBURN OPERATING L.P.,

 

a Delaware limited Partnership

 

 

 

 

 

By:

/s/ Randall H. Breitenbach

 

 

 

Randall H. Breitenbach,

 

 

Co-Chief Executive Officer

 

 

 

GUARANTORS:

 

 

 

ALAMITOS COMPANY,

 

a California corporation

 

 

 

 

 

By:

/s/ Randall H. Breitenbach

 

 

 

Randall H. Breitenbach,

 

 

President

 

 

 

ALAMITOS COMPANY LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Bruce D. McFarland

 

 

 

Bruce D. McFarland,

 

 

Secretary

 

 

 

BREITBURN OPERATING GP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Randall H. Breitenbach

 

 

 

Randall H. Breitenbach,

 

 

Co-Chief Executive Officer

 

 

 

BREITBURN ENERGY PARTNERS L.P.,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Randall H. Breitenbach

 

 

 

Randall H. Breitenbach,

 

 

Co-Chief Executive Officer

 

1


--------------------------------------------------------------------------------




 

PHOENIX PRODUCTION COMPANY,

 

a Wyoming corporation

 

 

 

 

 

By:

/s/ Halbert S. Washburn

 

 

 

Halbert S. Washburn,

 

 

President

 

 

 

PREVENTIVE MAINTENANCE SERVICES LLC,

 

a Colorado limited liability company

 

 

 

 

 

By:

/s/ Halbert S. Washburn

 

 

 

Halbert S. Washburn,

 

 

President

 

2


--------------------------------------------------------------------------------




 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jo Ann Vasquez

 

 

Name:

Jo Ann Vasquez

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

ISSUING LENDER:

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jo Ann Vasquez

 

 

Name:

Jo Ann Vasquez

 

 

Title:

Vice President

 

 

3


--------------------------------------------------------------------------------




 

LENDERS:

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jo Ann Vasquez

 

 

Name:

Jo Ann Vasquez

 

 

Title:

Vice President

 

 

 

 

BOM CAPITAL MARKETS FINANCING, INC.

 

(f/k/a Harris Nesbitt Financing, Inc.)

 

 

 

 

 

By:

/s/ James V. Ducote

 

 

 

James V. Ducote

 

 

Vice President

 

 

 

CITIBANK, N.A.

 

(f/k/a Citibank Texas, N.A.)

 

 

 

 

 

By:

/s/ Larry Holden

 

 

 

Larry Holden

 

 

Senior Vice President

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ William E. Zarrett

 

 

 

William E. Zarrett

 

 

Managing Director

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

/s/ M. Jarrod Bourgeois

 

 

 

M. Jarrod Bourgeois

 

 

Vice President

 

4


--------------------------------------------------------------------------------